Joseph Norman, Jr. v. State of Maryland, No. 56, September Term, 2016

TRAFFIC STOPS – FRISKS/PAT DOWNS – REASONABLE ARTICULABLE
SUSPICION – ARMED AND DANGEROUS – ODOR OF MARIJUANA – Court of
Appeals held that, where odor of marijuana emanates from vehicle with multiple
occupants, law enforcement officer may frisk, i.e., pat down, occupant of vehicle if
additional circumstance or circumstances give rise to reasonable articulable suspicion that
occupant is armed and dangerous. Stated otherwise, Court of Appeals held that, for law
enforcement officer to have reasonable articulable suspicion to frisk one of multiple
occupants of vehicle from which odor of marijuana is emanating, totality of circumstances
must indicate that occupant in question is armed and dangerous. Odor of marijuana alone
emanating from vehicle with multiple occupants does not give rise to reasonable articulable
suspicion that vehicle’s occupants are armed and dangerous and subject to frisk.
Circuit Court for Somerset County
Case No. 19-K-15-010495

Argued: February 3, 2017
                                          IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                     No. 56

                                              September Term, 2016
                                    ______________________________________

                                             JOSEPH NORMAN, JR.

                                                        v.

                                            STATE OF MARYLAND
                                    ______________________________________

                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty,

                                                    JJ.
                                    ______________________________________

                                                Opinion by Watts, J.
                                         Greene, J., joins the judgment only.
                                        Barbera, C.J., and Adkins, J., concur.
                                          McDonald and Getty, JJ., dissent.
                                    ______________________________________

                                               Filed: March 27, 2017
       In 2014, the General Assembly decriminalized the possession of less than ten grams

of marijuana, and reclassified such possession a “civil offense” rather than a misdemeanor.

See 2014 Md. Laws. 1119, 1124 (Vol. II, Ch. 158, S.B. 364); Md. Code Ann., Crim. Law

(2002, 2012 Repl. Vol., 2014 Supp.) § 5-601(c)(2).

       Recently, in Robinson v. State, ___ Md. ___, ___ A.3d ___, No. 37, Sept. Term,

2016, 2017 WL 244093, at *2 (Md. Jan. 20, 2017), this Court addressed whether, in light

of the decriminalization of possession of less than ten grams of marijuana, a law

enforcement officer has probable cause to search a vehicle based on an odor of marijuana

emanating from the vehicle. This Court unanimously held that

       a law enforcement officer has probable cause to search a vehicle where the
       law enforcement officer detects an odor of marijuana emanating from the
       vehicle, as marijuana in any amount remains contraband, notwithstanding the
       decriminalization of possession of less than ten grams of marijuana; and the
       odor of marijuana gives rise to probable cause to believe that the vehicle
       contains contraband or evidence of a crime.

Id. This case requires us to decide a different issue involving the odor of marijuana

emanating from a vehicle—namely, whether a law enforcement officer who detects an odor

of marijuana emanating from a vehicle with multiple occupants has reasonable articulable

suspicion that the vehicle’s occupants are armed and dangerous, and thus may frisk—i.e.,

pat down—the vehicle’s occupants for weapons.

       In this case, Trooper First Class Jon Dancho of the Maryland State Police (“Trooper

Dancho”) initiated a traffic stop of a vehicle in which Joseph Norman, Jr. (“Norman”),

Petitioner, was the front seat passenger. Trooper Dancho detected what he described as a

strong odor of fresh marijuana emanating from the vehicle. Trooper Dancho ordered the
vehicle’s three occupants to exit the vehicle so that he could search the vehicle for

marijuana. Before searching the vehicle, Trooper Dancho frisked Norman and uncovered

marijuana.

       Norman contends that the odor of marijuana emanating from a vehicle, without

more, does not give rise to reasonable articulable suspicion to believe that the vehicle’s

occupants are armed and dangerous. The State, Respondent, argues that the odor of

marijuana emanating from a vehicle gives rise to a reasonable inference that all of the

vehicle’s occupants are engaged in the common enterprise of drug dealing—which is often

associated with guns.

       We reaffirm our holding in Robinson, 2017 WL 244093, at *2, that the odor of

marijuana alone gives rise to probable cause to search a vehicle because the odor of

marijuana indicates that the vehicle contains contraband or evidence of a crime. We hold

that, where an odor of marijuana emanates from a vehicle with multiple occupants, a law

enforcement officer may frisk, i.e., pat down, an occupant of the vehicle if an additional

circumstance or circumstances give rise to reasonable articulable suspicion that the

occupant is armed and dangerous. Stated otherwise, for a law enforcement officer to have

reasonable articulable suspicion to frisk one of multiple occupants of a vehicle from which

an odor of marijuana is emanating, the totality of circumstances must indicate that the

occupant in question is armed and dangerous. An odor of marijuana alone emanating from

a vehicle with multiple occupants does not give rise to reasonable articulable suspicion that

the vehicle’s occupants are armed and dangerous and subject to frisk.




                                            -2-
                                     BACKGROUND

       In the Circuit Court for Somerset County (“the circuit court”), the State charged

Norman with possession of marijuana with intent to distribute, possession of marijuana,

and possession of drug paraphernalia. Norman filed a motion to suppress, challenging “the

stop and the fruits thereof.” The circuit court conducted a hearing on the motion to

suppress.

       At the hearing, as the only witness for the State, Trooper Dancho testified that, on

March 22, 2015, at approximately 9 p.m., he initiated a traffic stop of a 1996 Nissan with

an inoperable right taillight near southbound U.S. Route 13 at Allen Road in Princess Anne.

In addition to the driver, Norman was in the vehicle’s front passenger seat, and another

passenger was in the backseat. Trooper Dancho called for backup. Within a few minutes,

two more troopers arrived. Trooper Dancho “made contact” with the driver, and detected

a strong odor of fresh marijuana emanating from the vehicle’s passenger compartment.

Trooper Dancho told the vehicle’s three occupants to exit the vehicle so that he could

search the vehicle for marijuana.

       Trooper Dancho testified that, before searching the vehicle, for his safety, he frisked

the vehicle’s occupants to look for weapons. Within two minutes of telling the vehicle’s

occupants to exit the vehicle, Trooper Dancho frisked the driver for approximately thirty

seconds, and did not find any weapons or drugs. Trooper Dancho then frisked Norman,

and Trooper Dancho felt what seemed like “large quantities of some foreign objects in his

pants[.]”   Trooper Dancho felt what seemed like plastic- or cellophane-covered,

individually packaged bags of drugs in Norman’s pants pocket. Trooper Dancho asked


                                            -3-
Norman what was in his pants pocket. Norman did not reply. Trooper Dancho testified

that he moved Norman’s pants pockets to make sure that what was in Norman’s pants was

not a weapon. Trooper Dancho “shook” Norman’s pants pocket, and a bag of marijuana

fell onto the ground. Trooper Dancho frisked the other passenger, and did not find any

weapons or drugs.

       After frisking all three of the vehicle’s occupants, Trooper Dancho searched the

vehicle, and found a grinder with traces of marijuana, as well as a small amount of

marijuana in the dashboard’s center compartment, above the gear shift. Trooper Dancho

arrested Norman and transported him to the State Police Barrack. At the Barrack, Trooper

Dancho searched Norman, and located another bag of marijuana, which fell from Norman’s

pants. Trooper Dancho read Norman his Miranda rights,1 which Norman waived. Norman

admitted that all of the drugs and drug paraphernalia in the vehicle belonged to him, and

claimed that they were for his personal use. On cross-examination, Trooper Dancho

acknowledged that there is a difference between a frisk and a search of a person, and

acknowledged that, in his report, he had written that he searched Norman prior to searching

the vehicle.

       As a witness for Norman, Franklin Braham (“Braham”) testified2 that on March 22,

2015, he was a passenger in a vehicle with Norman and Trevon Lamar Robinson



       1
         See Miranda v. Arizona, 384 U.S. 436 (1966).
       2
         Before Braham testified, the circuit court advised him of his right to remain silent
in light of the circumstance that he was also in the vehicle during the traffic stop. The
circuit court advised Braham that, although the State had not charged him, it might do so
if Braham’s testimony created a reason to charge him.

                                            -4-
(“Robinson”), the driver. A law enforcement officer stopped the vehicle and said that a

taillight was out. The law enforcement officer used his radio, and, thirty seconds later, two

more law enforcement officers approached. The first law enforcement officer returned to

the vehicle, said that he smelled marijuana, and pulled Robinson out of the vehicle.

Another law enforcement officer pulled Norman out of the vehicle, and the third law

enforcement officer pulled Braham out of the vehicle. According to Braham, all three of

the vehicle’s occupants were frisked twice. Braham testified that during Norman’s frisk,

the law enforcement officer was “tugging all over” Norman’s body, and marijuana “fell

out.” According to Braham, the law enforcement officer put his hand under Norman’s

pants. After the traffic stop, Braham checked the vehicle’s taillights, and the taillights

seemed to be working.

       As a witness on his own behalf, Norman testified that on March 22, 2015, he was a

passenger in a vehicle when it was stopped. According to Norman, a law enforcement

officer other than Trooper Dancho told him to exit the vehicle, and he did so. The law

enforcement officer led Norman to the back of the vehicle and told him to undo his belt

buckle, then place his hands on the vehicle; Norman did so. The law enforcement officer

patted Norman’s chest and waist, moved his hands around Norman’s boxer briefs’

waistband, and then checked Norman’s right pant leg, where the law enforcement officer

found marijuana. As he was being frisked, Norman looked at the rear of the vehicle and

saw that all of the lights were on.

       After Norman’s testimony, the State recalled Trooper Dancho, who testified as a

rebuttal witness that the vehicle’s right taillight was inoperable and that, during the frisks,


                                             -5-
he did not put his hand inside anyone’s clothing or under anyone’s pants.

       After Trooper Dancho’s testimony, the circuit court heard argument from the

parties. Norman’s counsel contended that Trooper Dancho lacked reasonable articulable

suspicion that Norman was armed and dangerous, and pointed out that there were multiple

officers present, which ameliorated the risk of danger. Norman’s counsel asserted that the

odor of marijuana does not give rise to probable cause to search a vehicle in light of the

decriminalization of possession of less than ten grams of marijuana. The prosecutor argued

that possession of any amount of marijuana was criminal at the time of the traffic stop, and

maintained that, based on the odor of marijuana alone, Trooper Dancho would not have

known whether the vehicle contained more or less than ten grams of marijuana, and that,

as such, Trooper Dancho had reason to believe that criminal activity was afoot.

       The circuit court denied the motion to suppress. The circuit court found that Trooper

Dancho conducted a frisk of Norman as opposed to a search of his person, and that the

trooper properly Mirandized Norman. The circuit court concluded that Trooper Dancho

had reasonable articulable suspicion that Norman was armed and dangerous. The circuit

court stated that “guns are often associated with drug activity[,]” and then concluded that

it was “persuaded that under the totality of the circumstances in this case that a pat down

for weapons was reasonable.”

                        Other Proceedings in the Circuit Court

       Norman waived his right to a jury trial, and proceeded by way of a not guilty agreed

statement of facts, reserving the right to appeal the circuit court’s denial of his motion to

suppress. The circuit court found Norman guilty of possession of marijuana, and sentenced


                                            -6-
him to nine months of imprisonment. The State nol prossed the charges for possession of

marijuana with the intent to distribute and possession of drug paraphernalia. Norman noted

an appeal.

                      Proceedings in the Court of Special Appeals

       In an unreported opinion, the majority of a panel of the Court of Special Appeals

affirmed the circuit court’s judgment. See Norman v. State, No. 1408, Sept. Term 2015,

2016 WL 4261800, at *5 (Md. Ct. Spec. App. Aug. 11, 2016). The Court of Special

Appeals held that Trooper Dancho had probable cause to search the vehicle when he

smelled marijuana emanating from the vehicle. See id. at *3. The Court concluded that

“[t]hat probable cause in turn raised reasonable, articulable suspicion that all occupants of

the vehicle were engaged in a joint enterprise and together were in possession of drugs.”

Id. at *5. The Court further stated: “Based on the totality of the circumstances, we agree

with the circuit court that the Trooper had legitimate concerns about his own safety and

that it was reasonable for him to frisk [] Norman for weapons before conducting a probable

cause search of the vehicle.” Id. at *5.

       Judge Cathy Hollenberg Serrette, a judge of the Circuit Court for Prince George’s

County who had been specially assigned, dissented, concluding that there was insufficient

evidence to support a finding that Trooper Dancho had reason to believe that Norman was

armed and dangerous. See id. Judge Serrette determined that the Court of Special Appeals

applied a categorical exception to the Fourth Amendment, such that the indication of the

presence of any drugs during a traffic stop, including a noncriminal amount of marijuana,

justified a frisk for weapons. See id. at *7.


                                                -7-
                              Petition for a Writ of Certiorari

      Norman petitioned for a writ of certiorari, raising the following two issues:

              1. Does the smell of raw marijuana coming from a car stopped for a
      traffic violation provide [a law enforcement officer] with reasonable
      suspicion to believe that all passengers in the car are armed and dangerous,
      such that a pat down, or Terry frisk,[3] of the passengers is permissible?

             2. When Trooper Dancho stopped a car with three individuals in it at
      night because its rear tail[]light was inoperable and smelled the “strong odor
      of raw marijuana coming from the passenger compartment,” did he have
      reasonable suspicion to believe that [] Norman, who was the front seat
      passenger, was armed and dangerous, in the absence of any factors
      suggesting that [] Norman or the other [occupant]s posed a risk to [Trooper
      Dancho]?

This Court granted the petition. See Norman v. State, 450 Md. 216, 147 A.3d 394 (2016).

                                       DISCUSSION

                                 The Parties’ Contentions

      Norman contends that the circuit court erred in denying the motion to suppress, as

Trooper Dancho lacked reasonable articulable suspicion that he was armed and dangerous.

Norman argues that, where a law enforcement officer initiates a traffic stop and reasonably

suspects that the occupants possess marijuana, it does not necessarily follow that the law

enforcement officer has reasonable articulable suspicion that the occupants are armed and

dangerous. Norman asserts that, where a law enforcement officer detains a person who is

suspected of having committed a minor offense, there must be other circumstances to

justify a frisk of the person. Norman maintains that, here, no circumstances even remotely

suggested that Norman was armed and dangerous. Norman points out that, for example,


      3
          See Terry v. Ohio, 392 U.S. 1 (1968).

                                            -8-
there was no evidence that he was nervous or agitated, made furtive movements, or failed

to comply with Trooper Dancho’s instructions. Norman argues that there was no evidence

that his hands were not visible at all times or that there were any bulges in his pockets.

And, Norman asserts that there was no evidence that he had any prior convictions, much

less convictions for crimes of violence, or that Trooper Dancho knew from experience that

he carried a weapon, or had been involved in any violent activity.

       Norman contends that it is an overgeneralization to conclude, based on a supposed

association between guns and drugs, that an odor of marijuana alone gives rise to

reasonable articulable suspicion that a vehicle’s occupants are armed and dangerous.

Norman argues that there were no additional circumstances indicating that he was engaged

in drug dealing—for example, there was no testimony that the vehicle contained air

fresheners; that he answered Trooper Dancho’s questions evasively; or that the vehicle’s

occupants gave inconsistent information about where they were going, provided false

names, or failed to produce identification. Norman points out that Trooper Dancho did not

testify that, based on experience, he knows that people who possess marijuana for personal

use often carry weapons. Norman maintains that not every occupant in a vehicle from

which the odor of marijuana is emanating poses a risk of danger to a law enforcement

officer and that, for those occupants who do not, the State’s interest in the law enforcement

officer’s safety is outweighed by the occupant’s individual privacy interest.

       The State responds that the circuit court was correct in denying the motion to

suppress, as Trooper Dancho had reasonable articulable suspicion that Norman was armed

and dangerous. The State contends that the strong odor of marijuana emanating from the


                                            -9-
vehicle in which Norman was an occupant justified the frisk of Norman. The State argues

that this Court has noted a connection between drugs and guns, and asserts that it is

reasonable to infer that a vehicle’s occupants are engaged in a common enterprise with

each other—for example, drug dealing.           The State maintains that the following

circumstances constituted evidence of drug dealing by the occupants of the vehicle in

which Norman was a passenger: Trooper Dancho smelled an odor of fresh marijuana, as

opposed to burnt marijuana, and the odor was strong, in a car at night. The State contends

that, although the right to frisk does not necessarily follow where a law enforcement officer

is aware of facts consistent with the presence of a small quantity of marijuana, according

to the State, in this case, no information was known to Trooper Dancho that the occupants

had a small quantity of marijuana. The State points out that Trooper Dancho knew only

that there was a strong odor of fresh marijuana emanating from a vehicle at night, and three

occupants were in the vehicle.

                                 The Standard of Review

       In Varriale v. State, 444 Md. 400, 410, 119 A.3d 824, 830 (2015), this Court stated:

       In reviewing a trial court’s ruling on a motion to suppress, an appellate court
       reviews for clear error the trial court’s findings of fact, and reviews without
       deference the trial court’s application of the law to its findings of fact. The
       appellate court views the trial court’s findings of fact, the evidence, and the
       inferences that may be drawn therefrom in the light most favorable to the
       party who prevails on the issue that the defendant raises in the motion to
       suppress.

(Citation omitted).

       The Fourth Amendment, Reasonable Articulable Suspicion, and Frisks

       The Fourth Amendment to the Constitution of the United States provides: “The right


                                           - 10 -
of the people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated[.]”4 For the Fourth Amendment’s purposes, a

“seizure” of a person is any nonconsensual detention. See Barnes v. State, 437 Md. 375,

390, 86 A.3d 1246, 1255 (2014). There are two types of seizures of a person: (1) an arrest,

whether formal or de facto, which must be supported by probable cause; and (2) a Terry

stop, which must be supported by reasonable articulable suspicion. See Barnes, 437 Md.

at 390, 86 A.3d at 1255. During a Terry stop, for the sake of the safety of the law

enforcement officer and others, a law enforcement officer may frisk a person who the law

enforcement officer has reason to believe is armed and dangerous. See Sellman v. State,

449 Md. 526, 541-42, 144 A.3d 771, 780-81 (2016).

       A law enforcement officer has reasonable articulable suspicion that a person is

armed and dangerous where, under the totality of the circumstances, and based on

reasonable inferences from particularized facts in light of the law enforcement officer’s

experience, a reasonably prudent law enforcement officer would have felt that he or she

was in danger. See id. at 542, 144 A.3d at 781. Because a court considers the totality of

the circumstances, the court must not parse out each individual circumstance; in other

words, a court must not engage in a “divide and conquer” analysis. See id. at 543, 544,
144 A.3d at 781, 782. Indeed, a circumstance may be innocent by itself, but appear

suspicious when considered in combination with other circumstances. See id. at 544, 144



       4
       The Fourth Amendment applies to the States through the Due Process Clause of
the Fourteenth Amendment to the Constitution of the United States. See Barnes v. State,
437 Md. 375, 390, 86 A.3d 1246, 1255 (2014).

                                            - 11 -
A.3d at 782.

       Reasonable articulable suspicion is a commonsense, nontechnical concept that

depends on practical aspects of day-to-day life; as such, a court must give due deference to

a law enforcement officer’s experience and specialized training, which enable the law

enforcement officer to make inferences that might elude a civilian. See id. at 543, 144

A.3d at 781. That said, although reasonable articulable suspicion is a lesser standard than

probable cause, it must be greater than an inchoate and unparticularized suspicion or hunch.

See id. at 543, 144 A.3d at 781. And, a law enforcement officer may not frisk a defendant

simply because the law enforcement officer initiated a lawful traffic stop. See id. at 545,

144 A.3d at 782.

       A frisk is different from a search of a person. See Bailey v. State, 412 Md. 349,

369, 987 A.2d 72, 84 (2010). Whereas a search has the broad purpose of discovering

incriminating evidence, a frisk has the limited purpose of discovering weapons. See id. at

368-69, 987 A.2d at 84. In In re David S., 367 Md. 523, 545, 789 A.2d 607, 619 (2002),

we stated:

       The objective [of a frisk] is to discover weapons readily available to a suspect
       that may be used against the officer, not to ferret out carefully concealed
       items that could not be accessed without some difficulty. General exploratory
       searches are not permitted, and police officers must distinguish between the
       need to protect themselves and the desire to uncover incriminating evidence.

(Citation, brackets, and internal quotation marks omitted). In other words, “[t]he officer

may not exceed the limited scope of a pat[]down for weapons to search for contraband.”

Bailey, 412 Md. at 369, 987 A.2d at 84.

       In Reid v. State, 428 Md. 289, 297, 51 A.3d 597, 602 (2012), we distinguished


                                            - 12 -
between an investigatory stop and a frisk, explaining:

               In its landmark decision in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868,
       20 L. Ed. 2d 889 (1968), the Supreme Court interpreted the Fourth
       Amendment to permit a law enforcement officer to stop an individual that
       the officer suspected may have been involved in criminal activity. The Court
       held if an officer has reasonable, articulable suspicion that the suspect was
       armed, the officer could frisk the individual for weapons. Id. at 24, 88 S. Ct.
       at 1881, 20 L. Ed. 2d at 907-908. The Court noted, however, that this
       exception to the requirement that an officer have probable cause before
       conducting a search was narrowly drawn and limited to frisking only the
       individual’s clothing for weapons. Id. at 29-30, 88 S. Ct. at 1884–85, 20
L. Ed. 2d at 911.

And, in Holt v. State, 435 Md. 443, 459, 78 A.3d 415, 424 (2013), we further explained

the circumstances under which an investigative stop may occur, stating that “[a] law

enforcement officer may conduct a brief investigative ‘stop’ of an individual if the officer

has a reasonable suspicion that criminal activity is afoot.” (Citation and some internal

quotation marks omitted).      Thus, a law enforcement “officer who has a reasonable

suspicion that a particular person has committed, is committing, or is about to commit a

crime may detain that person briefly in order to investigate the circumstances that provoked

suspicion.” Id. at 459, 78 A.3d at 424 (citation and internal quotation marks omitted).

       In Sellman, 449 Md. at 557, 144 A.3d at 790, this Court held that law enforcement

officers may not conduct a pat down of occupants of a vehicle merely because the driver

consents to a search of the vehicle. In Sellman, id. at 531, 144 A.3d at 774, while patrolling

a high-crime area at night, law enforcement officers saw the defendant walk from a dark

spot near an apartment building toward a spot that was lit by a streetlight. Upon seeing the

law enforcement vehicle, the defendant abruptly stopped and waited for the law

enforcement vehicle to drive past him. See id. at 531-32, 144 A.3d at 774-75. The


                                            - 13 -
defendant walked to, and entered, a parked vehicle that contained three other occupants.

See id. at 532, 144 A.3d at 775. The vehicle drove away, and the law enforcement officers

followed the vehicle, saw that it had a broken taillight, and initiated a traffic stop. See id.

at 532, 144 A.3d at 775. The defendant—who was the left-rear passenger—“was sitting

completely rigid in his seat[;] he had his hands on his knees[,] was looking straight ahead[,]

and never turned his head once.” Id. at 532-33, 144 A.3d at 775-76. One of the law

enforcement officers asked the vehicle’s occupants if any of the occupants lived in the

nearby apartment complex, and only the right-rear passenger stated that she did; however,

later, the driver stated that the defendant lived in the apartment complex. See id. at 534,

144 A.3d at 776. One of the law enforcement officers asked the defendant whether he lived

in the apartment complex, and he replied in the negative. See id. at 535, 144 A.3d at 776.

The defendant provided a false name to the law enforcement officer, who was unable to

find any records under that name. See id. at 535, 144 A.3d at 776-77. After these events,

one of the law enforcement officers frisked the defendant and found a handgun. See id. at

536, 144 A.3d at 777.

       This Court observed that, although the law enforcement officers testified that there

had been thefts from vehicles in the area, they did not testify about any circumstances that

would have provided “individualized, objective reasonable suspicion that [the defendant]

was involved in the crime of theft of property from cars.” Id. at 545, 144 A.3d at 782. For

example, the law enforcement officers did not testify that they “observe[d] furtive gestures,

evasive maneuvers, bulges, bags or containers, or any instruments associated with the

suspected crime of theft, i.e., theft of property from cars.” Id. at 546, 144 A.3d at 783.


                                            - 14 -
This Court stated that the record showed that the law enforcement officers were in control

during the traffic stop, and a reasonably prudent officer would not have reasonably

suspected that any of the vehicle’s occupants was armed and dangerous. See id. at 546,
144 A.3d at 783. This Court held that a police department policy, under which law

enforcement officers could frisk all of a vehicle’s occupants in the process of conducting a

consent search of the vehicle, would be unlawful. See id. at 557, 144 A.3d at 790. This

Court reiterated that a frisk must be supported by reasonable articulable suspicion, and

rejected the principle that a law enforcement officer may conduct a frisk “as a matter of

routine caution[.]” Id. at 557-58, 144 A.3d at 790 (citation and internal quotation marks

omitted).

       In Sellman, there was a dissenting opinion. The dissent disagreed with the Majority

solely as to the application of the law to the facts, and stated: “The resolution of this case

does not augment or enhance existing stop-and-frisk case law. It demonstrates only a

disagreement between the Majority and the Court of Special Appeals and the circuit court

as to the analysis of the facts of the case under existing case law.” Id. at 563, 144 A.3d at

793 (Watts, J., dissenting). The dissent would have concluded that the law enforcement

officers had reasonable articulable suspicion to frisk the defendant under the totality of the

circumstances, including:

       (1) the stop occurred late at night in a high-crime area; (2) specifically, [the
       law enforcement officer] testified that there had been multiple thefts from
       vehicles, a shooting, illegal handgun possessions, and drug arrests at the
       apartment complex; (3) [the defendant] behaved nervously before and during
       the stop; (4) specifically, [the defendant] came out of the darkened area of
       the apartment complex, made evasive movements upon seeing the law
       enforcement vehicle, and behaved nervously within the vehicle during the


                                            - 15 -
       stop; (5) [the driver] advised that [the defendant] lived at the apartment
       complex, while [the defendant] did not respond when [the law enforcement
       officer] asked if anyone in the vehicle lived at the apartment complex; and
       (6) [the defendant] provided false identification to [the law enforcement
       officer].

Id. at 567-68, 144 A.3d at 796 (Watts, J., dissenting). In other words, the dissent took no

issue with the Majority’s premise that routine frisks for officers’ safety during traffic stops

are not permitted, but rather would have concluded that additional circumstances giving

rise to reasonable articulable suspicion that the defendant was armed and dangerous were

present. The dissent stated “that, under the totality of the circumstances, the evidence [was]

sufficient to establish that [the law enforcement officer] had reasonable articulable

suspicion to believe that criminal activity was afoot and that [the defendant] presented a

danger to the officers at the time of the frisk.” Id. at 576-77, 144 A.3d at 801 (Watts, J.,

dissenting).

       In Dashiell v. State, 374 Md. 85, 110, 821 A.2d 372, 387 (2003), this Court held

that a law enforcement officer has reasonable articulable suspicion to frisk a defendant

while “executing a search warrant based upon an application which specifically articulates

that the search is to be of an armed individual and of a residence where weapons may be

found[.]” In Dashiell, id. at 91, 821 A.2d at 375, law enforcement officers investigated a

suspected drug dealer named Bivens, and applied for a warrant to search Bivens and two

residences in which Bivens was suspected to be concealing drugs. In the search warrant

application, the law enforcement officers stated that a “concerned source of information”

had reported seeing Bivens with a handgun and had seen several guns inside one of the

residences. Id. at 91-92, 821 A.2d at 376. The trial judge issued the warrant, finding that


                                            - 16 -
there was probable cause to believe that criminal activity was occurring at the residence.

See id. at 92, 821 A.2d at 376. Law enforcement officers executed the warrant; at the time,

Bivens was not at the residence, but the defendant, his two children, and another adult were.

See id. at 92, 821 A.2d at 376. Law enforcement officers handcuffed everyone in the

residence, searched the residence, and frisked everyone for weapons. See id. at 92, 821

A.2d at 376. While frisking the defendant, a law enforcement officer discovered a bag of

cocaine in the defendant’s pants pocket. See id. at 92, 821 A.2d at 376.

       This Court concluded that, based on the law enforcement officers’

       experience, their knowledge of the relationship between guns and drugs, their
       knowledge of Bivens’[s] violent past and witnesses’ observations of weapons
       located inside the house, [the officers] had considerable evidence from
       reliable sources that a drug trafficking operation was being conducted at [the
       residence] and, under the totality of these circumstances, had significant
       reasons to fear for their safety and the safety of others during the execution
       of the [] search warrant.

Id. at 98, 821 A.2d at 380 (emphasis in original). This Court stated: “Weapons and guns

are widely known to be used in narcotics trafficking and, in this case, [law enforcement

officers] had particularized knowledge that ‘several guns’ were located within the

[residence].” Id. at 101-02, 821 A.2d at 381-82 (footnote omitted). Similarly, in its opinion

in Dashiell v. State, 143 Md. App. 134, 153, 792 A.2d 1185, 1196 (2002), aff’d, 374 Md.
85, 821 A.2d 372 (2003), the Court of Special Appeals stated: “The degree of danger

present at [the residence] was compounded by the nature of drug trafficking. Persons

associated with the drug business are prone to carrying weapons.” (Citations and footnote

omitted). The Court of Special Appeals noted that, “[i]n the application for the search

warrant, affiants stated they were keenly aware through their training and experience ‘that


                                           - 17 -
individuals in the distribution of controlled dangerous substances . . . carry all types of

weapons which puts the officers in danger during the execution of search and seizure

warrants.” Id. at 154, 792 A.2d at 1196 (ellipsis in original).

       In Bost v. State, 406 Md. 341, 360, 958 A.2d 356, 367 (2008), this Court referenced

the above-quoted statement from Dashiell, 143 Md. App. at 153, 792 A.2d at 1196, as

support for the proposition that “[g]uns often accompany drugs, and many courts have

found an ‘indisputable nexus between drugs and guns.’” (Quoting United States v. Sakyi,

160 F.3d 164, 169 (4th Cir. 1998)). In Bost, 406 Md. at 346, 359-60, 958 A.2d at 359, 367,

this Court held that the Maryland Uniform Act on Fresh Pursuit authorized law

enforcement officers of the District of Columbia Metropolitan Police Department to enter

Maryland in fresh pursuit of a defendant who, without provocation, fled from the officers

in a high-crime, drug-trafficking area, and was clutching his right side, thus leading the

officers to believe that he was armed. Under the Maryland Uniform Act on Fresh Pursuit,

a law enforcement officer from another jurisdiction may pursue a person into Maryland

where the officer has reasonable suspicion to believe that the person has committed a

felony. See id. at 350-51, 958 A.2d at 362. The Maryland Uniform Act on Fresh Pursuit

provided, in pertinent part:

       A member of a state, county, or municipal law enforcement unit of another
       state who enters this State in fresh pursuit and continues within this State in
       fresh pursuit of a person to arrest the person on the ground that the person is
       believed to have committed a felony in the other state has the same authority
       to arrest and hold the person in custody as has a member of a duly organized
       State, county, or municipal corporation law enforcement unit of this State to
       arrest and hold a person in custody on the ground that the person is believed
       to have committed a felony in this State.



                                           - 18 -
Id. at 350-51, 958 A.2d at 362 (footnote omitted) (quoting Md. Code Ann., Crim. Proc. §

2-305(a)). In Bost, 406 Md. at 352, 958 A.2d at 363, this Court equated “reasonable ground

for believing that a felony has been committed,” as used in the Maryland Uniform Act on

Fresh Pursuit, with reasonable suspicion.

       In Bost, id. at 359, 958 A.2d at 367, this Court concluded that there was reasonable

suspicion to believe that the defendant had committed a felony. This Court noted that the

defendant was seen by law enforcement officers in a high-crime, drug-trafficking area, the

defendant fled from the law enforcement officers, and the flight was unprovoked. See id.

at 359, 958 A.2d at 367. Moreover, the officers testified that they believed that the

defendant was clutching and concealing a weapon at his side as he fled, and that, based on

their experience in other cases, the clutching was consistent with possession of a concealed

weapon. See id. at 360, 958 A.2d at 367. Under these circumstances, this Court employed

the quote from Dashiell, 143 Md. App. at 153, 792 A.2d at 1196, indicating that many

courts have found a connection between drugs and guns. See Bost, 406 Md. at 360, 958
A.2d at 367.

       The Court of Special Appeals has recognized a connection between drugs and guns

in other cases. One such case is Stokeling v. State, 189 Md. App. 653, 666, 985 A.2d 175,

182 (2009), cert. denied, 414 Md. 332, 995 A.2d 297 (2010), in which the Court of Special

Appeals held that a law enforcement officer had reasonable articulable suspicion that a

defendant was armed and dangerous, and thus was justified in performing a frisk for

weapons. The defendant was a passenger in a vehicle of which a law enforcement officer

initiated a traffic stop. See Stokeling, 189 Md. App. at 666-67, 985 A.2d at 182-83. A


                                            - 19 -
narcotics dog alerted to the presence of drugs in the vehicle. See id. at 666, 985 A.2d at

182. The law enforcement officer noticed that both the defendant and the driver appeared

nervous, and saw that the defendant was breathing rapidly and shaking. See id. at 667-68,

985 A.2d at 183-84. The law enforcement officer asked the defendant to exit the vehicle;

the defendant did so, and continued to shake and appear nervous. See id. at 668, 985 A.2d

at 184. The law enforcement officer asked the defendant why he was shaking, and the

defendant replied that it was cold out, when in actuality it was a hot summer night. See id.

at 668, 985 A.2d at 184.

          The Court of Special Appeals held that, where a narcotics dog alerts to the presence

of drugs in a vehicle with more than one occupant, there is reasonable articulable suspicion

to believe that all of the vehicle’s occupants are engaged in a joint enterprise and jointly

possess drugs. See id. at 667, 985 A.2d at 183. The Court concluded that, in light of a

connection between drugs and guns, reasonable articulable suspicion of drug possession

gives rise to reasonable articulable suspicion of possession of a firearm. See id. at 667,

985 A.2d at 183. The Court noted that, although this Court has cautioned against

considering nervousness in an analysis of reasonable articulable suspicion, the defendant’s

nervousness was entitled to at least some weight in light of the circumstance that the

narcotics dog had alerted to the presence of drugs in the vehicle. See id. at 668, 985 A.2d

at 184.

          In a variety of other contexts, the Court of Special Appeals has commented on a

connection between drugs and guns. For example, in Banks v. State, 84 Md. App. 582,

583-85, 581 A.2d 439, 440-41 (1990), where the defendant was convicted of distribution


                                             - 20 -
of cocaine, the Court of Special Appeals held that a trial court erred in admitting into

evidence photographs of the defendant holding a handgun and wearing a fedora. In

evaluating the admissibility of the evidence, the Court observed that “[p]ossession and,

indeed, use, of weapons, most notably, firearms, is commonly associated with the drug

culture; one who is involved in distribution of narcotics, it is thought, a fortiori, would be

more prone to possess, and/or use, firearms, or other weapons, than a person not so

involved.” Id. at 591, 581 A.2d at 444.

       In Whiting v. State, 125 Md. App. 404, 405, 410, 725 A.2d 623, 624, 626-27

(1999)—a case in which the defendant was convicted of possession of heroin with intent

to distribute, possession of cocaine, and unlawful transportation of a handgun—the Court

of Special Appeals held that, where a law enforcement officer lawfully seized a pipe from

a defendant’s person and a handgun from the front seat of a vehicle that the defendant had

been driving, the law enforcement officer had probable cause to believe that the trunk of

the vehicle contained contraband. The Court stated: “[W]e have acknowledged a nexus

between drug distribution and guns, observing that a person involved in drug distribution

is more prone to possess firearms than one not so involved.” (Citing Banks, 84 Md. App.

at 591, 581 A.2d at 444).

       In Davis v. State, 144 Md. App. 144, 148, 155-56, 797 A.2d 84, 86, 91-92 (2002),

rev’d, 383 Md. 394, 859 A.2d 1112 (2004), a case in which the defendant was convicted

of possession of marijuana with the intent to distribute, the Court of Special Appeals held,

among other things, that a no-knock warrant was valid. In Davis, 144 Md. App. at 149,

797 A.2d at 87-88, law enforcement officers applied for a no-knock warrant to search an


                                            - 21 -
apartment, alleging that the defendant was storing marijuana in the apartment, and that,

based on the law enforcement officers’ experience and training, they believed that they

were likely to encounter guns in the apartment. In upholding the validity of the no-knock

warrant, the Court of Special Appeals quoted its statement in Dashiell, 143 Md. App. at

153, 792 A.2d at 1196, that “[p]ersons associated with the drug business are prone to

carrying weapons.” Davis, 144 Md. App. at 154, 797 A.2d at 90-91.

       In Burns v. State, 149 Md. App. 526, 529, 544, 817 A.2d 885, 887, 895 (2003)—

where the defendant was convicted of transporting a handgun in a vehicle, possession of

cocaine, possession of drug paraphernalia, theft, and illegal possession of a regulated

firearm—the Court of Special Appeals held, among other things, that there was probable

cause to arrest the defendant, who was sitting on the right side of a vehicle’s backseat while

a handgun was underneath the front passenger seat, and thus was near the defendant’s feet.

In Burns, id. at 530-31, 817 A.2d at 887, a law enforcement officer initiated a traffic stop

of a vehicle that had been weaving from lane to lane and been straddling lanes, and smelled

a strong odor of alcohol emanating from the vehicle. The Court of Special Appeals

observed that the law enforcement officer’s discovery of cocaine in the vehicle’s center

console was evidence of the defendant’s joint possession of the handgun, stating: “The

intimate connection between narcotics and guns . . . is notorious.” Id. at 531, 542, 817
A.2d at 888, 894.

       In Hicks v. State, 189 Md. App. 112, 114, 125, 984 A.2d 246, 247, 253 (2009), a

case in which the defendant was convicted of unlawful possession of a firearm, the Court

of Special Appeals held that a law enforcement officer was permitted to arrest the defendant


                                            - 22 -
where, during a traffic stop, the law enforcement officer attempted to frisk the defendant,

who then became combative and attempted to elbow the law enforcement officer. Relying

in part on its statement in Burns, 149 Md. App. at 542, 817 A.2d at 894, that “‘[t]he intimate

connection between narcotics and guns is notorious[,]’” the Court of Special Appeals

determined that the law enforcement officer’s observation of a drug transaction between

the defendant and another individual justified the law enforcement officer’s decision to

attempt to frisk the defendant for weapons. Hicks, 189 Md. App. at 124-25, 984 A.2d at

253.

       In Webster v. State, 221 Md. App. 100, 105, 107, 114-15, 108 A.3d 480, 483, 484,

488 (2015)—where the defendant was convicted of various drug offenses and other

crimes—the Court of Special Appeals held, among other things, that a trial court did not

abuse its discretion in admitting into evidence a notebook that contained drawings of guns,

calculations of grams, and lists of drug addicts who were willing to drive drug dealers

around. The Court of Special Appeals determined that, as to the drawings of guns in the

notebook, the danger of unfair prejudice did not substantially outweigh the probative value,

stating: “‘[T]here can be no serious dispute that there is an intimate relationship between

violence and drugs.’” Id. at 114, 108 A.3d at 488 (citation omitted). The Court of Special

Appeals also quoted Burns, 149 Md. App. at 542, 817 A.2d at 894, stating: “‘The intimate

connection between guns and narcotics is notorious[.]’” Webster, 221 Md. App. at 114,
108 A.3d at 488.

       In Chase v. State, 224 Md. App. 631, 635, 649, 121 A.3d 257, 259, 267 (2015),

aff’d, 449 Md. 283, 144 A.3d 630 (2016), in which the defendant was convicted of


                                            - 23 -
possession of cocaine with the intent to distribute, the Court of Special Appeals held that a

law enforcement officer had reasonable articulable suspicion to believe that the defendant

was armed and dangerous, and thus was justified in frisking the defendant for weapons,

where the defendant and another individual were in a vehicle that was parked in an area

with high drug activity, and the defendant and the other individual made furtive movements

as law enforcement officers approached the vehicle. In determining that there was

reasonable articulable suspicion, the Court of Special Appeals quoted Dashiell, 143 Md.

App. at 153, 792 A.2d at 1196: “‘Persons associated with the drug business are prone to

carrying weapons[.]’” Chase, 224 Md. App. at 647, 121 A.3d at 266.

                            Search of a Vehicle’s Occupants

       It is well settled that a law enforcement officer must have probable cause to conduct

a warrantless search of an occupant of a vehicle. See State v. Wallace, 372 Md. 137, 149,

812 A.2d 291, 298 (2002). In Wallace, id. at 155-56, 812 A.2d at 302, this Court held that

a law enforcement officer lacked probable cause to conduct a warrantless search of a

defendant where a narcotics dog alerted to the presence of drugs in a vehicle in which the

defendant was a passenger. The law enforcement officer initiated a traffic stop of a vehicle

that had been speeding and had run a red light. See id. at 141, 812 A.2d at 294. The vehicle

was occupied by a driver and four passengers: one in the front seat, and three, including

the defendant, in the backseat. See id. at 141, 812 A.2d at 294. A narcotics dog alerted to

the presence of drugs in the vehicle. See id. at 142, 812 A.2d at 294. A law enforcement

officer searched multiple occupants of the vehicle, including the defendant. See id. at 142,

812 A.2d at 294. The law enforcement officer testified that he was not simply frisking the


                                           - 24 -
vehicle’s occupants; instead, he was searching for anything suspicious, whether a weapon

or otherwise. See id. at 142-43, 812 A.2d at 294. The law enforcement officer felt a hard

object near the defendant’s groin; the law enforcement officer could tell that it was not a

gun, knife, or other weapon. See id. at 143, 812 A.2d at 294-95. The law enforcement

officer handcuffed the defendant and led him to a spot away from the road to complete the

search. See id. at 143, 812 A.2d at 295. As they walked, the defendant moved his hips in

an apparent attempt to shake the object loose. See id. at 143, 812 A.2d at 295. The law

enforcement officer felt the area of the defendant’s groin again, and could no longer feel

the object. See id. at 143, 812 A.2d at 295. The law enforcement officer saw something

protruding from the defendant’s left pant leg; the law enforcement officer seized it and

discovered that it was a clear plastic baggie containing cocaine. See id. at 143, 812 A.2d

at 295.

          This Court acknowledged that a narcotics dog’s alert to the presence of drugs in a

vehicle constitutes probable cause to believe that there is contraband in the vehicle or on

one of the vehicle’s occupants; however, this Court held that a narcotics dog’s alert,

without additional circumstances, does not constitute probable cause to search every one

of the vehicle’s occupants. See id. at 155-56, 812 A.2d at 302. This Court explained that,

to establish probable cause to search a vehicle’s passenger, “some link between the

passenger and the crime must exist[,] or probable cause generally will not be found.” Id.

at 156, 812 A.2d at 303. This Court observed that, in Wallace, the only basis for searching

the defendant was a “general canine scan of the car[.]” Id. at 156, 812 A.2d at 303. This

Court determined that there was no probable cause that was “specific to” the defendant; for


                                            - 25 -
example, the narcotics dog had not sniffed and alerted to the defendant in particular. Id. at

156, 159, 812 A.2d at 302, 304.          Additionally, none of the passengers behaved

suspiciously; no drugs were visible in the vehicle; and there was no odor of drugs

emanating from the vehicle. See id. at 159, 812 A.2d at 304. This Court further observed

that a vehicle’s passenger “is generally not perceived to have the kind of control over the

contents of the vehicle as does a driver”; additionally, under Maryland law, there is a

“distinction between drivers and owners and passengers of vehicles.” Id. at 158-59, 812

A.2d at 304. This Court summarized its holding as follows: “A canine alert on the exterior

of a vehicle does not support the proposition that the drugs potentially in the car are

concealed on a particular occupant of that vehicle.” Id. at 159, 812 A.2d at 304 (emphasis

in original).

       In Wallace, 372 Md. at 155, 812 A.2d at 302, this Court expressly relied on, among

other cases, Pringle v. State, 370 Md. 525, 530-31, 805 A.2d 1016, 1019 (2002), rev’d, 540
U.S. 366 (2003), in which this Court held that a law enforcement officer lacked probable

cause to arrest a vehicle’s front seat passenger where money was found in the glove

compartment, and drugs were found in the backseat’s armrest. After this Court decided

Wallace in 2002, the Supreme Court reversed this Court’s judgment in Pringle in 2003.

See Pringle, 540 U.S. at 374.

       In Pringle, id. at 368, a law enforcement officer initiated a traffic stop of a vehicle

that had been speeding. The vehicle contained a driver, a front seat passenger, and a

backseat passenger. See id. The law enforcement officer asked the driver for his license

and registration; when the driver opened the glove compartment, the law enforcement


                                            - 26 -
officer saw a large amount of rolled-up cash inside. See id. The law enforcement officer

asked the driver whether he had any weapons or drugs in the vehicle, and the driver

indicated that he did not. See id. The driver consented to a search of the vehicle, and the

law enforcement officer seized $763 in cash from the glove compartment and five plastic

baggies containing cocaine from behind the backseat’s armrest. See id. The vehicle’s three

occupants were asked who owned the cash and drugs; none of the vehicle’s three occupants

offered any information about ownership of the cash and drugs. See id. at 368-69.

       The Supreme Court observed that, upon discovering the cocaine, the law

enforcement officer had probable cause to believe that a felony—namely, drug

possession—had been committed; the question was whether the law enforcement officer

had probable cause to believe that the defendant had committed that felony. See id. at 370.

The Supreme Court concluded that the facts gave rise to a reasonable inference that “any

or all three of the [vehicle’s] occupants had knowledge of, and exercised dominion and

control over, the cocaine.” Id. at 372. Accordingly, the Supreme Court held that the law

enforcement officer had probable cause to believe that the defendant had “committed the

crime of possession of cocaine, either solely or jointly.” Id. The Supreme Court stated

that a vehicle’s passenger “will often be engaged in a common enterprise with the driver,

and have the same interest in concealing the fruits or the evidence of their wrongdoing.”

Id. at 373. The Supreme Court determined that, in Pringle, it was reasonable to infer a

common enterprise among the vehicle’s occupants because the quantity of cash and

cocaine “indicated the likelihood of drug dealing, an enterprise to which a dealer would be

unlikely to admit an innocent person with the potential to furnish evidence against him [or


                                          - 27 -
her].” Id.

       In Stokeling, 189 Md. App. at 674 n.9, 985 A.2d at 187 n.9, the Court of Special

Appeals stated that, in light of the circumstances that this Court relied on its own opinion

in Pringle in deciding Wallace, and that the Supreme Court reversed this Court’s judgment

in Pringle, “[t]he continued vitality of Wallace is questionable[.]”

                              Cases from Other Jurisdictions

       Courts in other jurisdictions have addressed whether the odor of marijuana

emanating from a vehicle or the suspected presence of drugs in a vehicle gives rise to

reasonable articulable suspicion that the vehicle’s occupants are armed and dangerous, and

thus the ability to conduct a frisk.

       In Sakyi, 160 F.3d 164, 165-66, 170 (4th Cir. 1998), the United States Court of

Appeals for the Fourth Circuit held that a law enforcement officer had reasonable

articulable suspicion that a defendant was armed and dangerous where the law enforcement

officer observed a Phillies Blunt cigar box in the glove compartment of a vehicle in which

the defendant was a passenger. The law enforcement officer had observed the vehicle on

the George Washington Memorial Parkway, and observed that one of the vehicle’s brake

lights was not functioning. See id. at 165. The law enforcement officer stopped the vehicle

and asked for the driver’s license and registration; the driver responded that he did not have

his license with him. See id. When the driver opened the glove box to obtain the vehicle’s

registration, the law enforcement officer observed a Phillies Blunt cigar box. See id. at

165-66. The law enforcement officer testified that, almost all of the hundreds of times that

he had encountered boxes of Phillies Blunt cigars—which are often used to roll marijuana


                                            - 28 -
cigarettes—there had been evidence of marijuana.             See id. at 166.    Upon further

questioning, the driver advised that he had never had a license.            See id. The law

enforcement officer testified that he suspected that the driver’s license had been suspended.

See id. The law enforcement officer asked the defendant, who was a passenger in the

vehicle, for identification, and he, too, claimed that he did not have his license with him.

See id.

          The law enforcement officer requested a check on the driver’s license through the

Park Police communications and asked the driver to wait at the rear of the vehicle while

the officer obtained the information. See id. While waiting, the law enforcement officer

asked the driver if he had anything illegal in the vehicle; the driver responded in the

negative and consented to a search of the vehicle. See id. The Park Police communications

revealed that the driver’s license had, indeed, been revoked; and, the driver was placed

under arrest. See id. Before searching the vehicle, the law enforcement officer frisked the

defendant, and a piece of tin foil, containing a substance the officer believed to be crack

cocaine, fell to the ground. See id. The law enforcement officer arrested the defendant.

See id. A subsequent search of the vehicle revealed a rifle. See id.

          At the suppression hearing, the law enforcement officer testified that he frisked the

defendant because he was going to search the vehicle, and that he frisked the defendant for

his protection. See id. The law enforcement officer acknowledged that, prior to frisking

the defendant, he had no reason to believe that the defendant had committed a crime. See

id. Further, the law enforcement officer testified that he did not observe any bulges in the

defendant’s clothing and that nothing that the defendant did caused him to fear for his


                                              - 29 -
safety. See id. The law enforcement officer and another officer testified, however, that the

area of the stop on the George Washington Memorial Parkway was a high-crime area. See

id.

       The Fourth Circuit held that, where a law enforcement officer initiates a lawful

traffic stop of a vehicle and has reasonable suspicion to believe that the vehicle contains

drugs, the law enforcement officer may frisk the vehicle’s occupants. See id. at 169. The

Fourth Circuit relied on a line of Supreme Court cases that permit law enforcement officers

to order the driver and any passengers out of a vehicle during a traffic stop with no more

suspicion than that which was necessary for the stop itself. See id. at 167-68. According

to the Fourth Circuit, these cases recognize that a traffic stop poses a risk to the safety of

law enforcement officers. See id. at 168. The Fourth Circuit specifically held

       that in connection with a lawful traffic stop of an automobile, when the
       officer has a reasonable suspicion that illegal drugs are in the vehicle, the
       officer may, in the absence of factors allaying his safety concerns, order the
       occupants out of the vehicle and pat them down briefly for weapons to ensure
       the officer’s safety and the safety of others.

Id. at 169. With respect to the case before it, the Fourth Circuit stated that the law

enforcement officer had a reasonable suspicion, based on his experience with Phillies Blunt

cigar boxes, that drugs were present in the vehicle, but the law enforcement officer could

not attribute the drugs to the driver alone because the cigar box was located in the glove

box. See id. The Fourth Circuit then observed: “The indisputable nexus between drugs and

guns presumptively creates a reasonable suspicion of danger to the officer.” Id. The Fourth

Circuit specifically concluded that additional circumstances existed that did not allay the

law enforcement officer’s suspicion and apprehension, but rather heightened them. See id.


                                            - 30 -
The Fourth Circuit identified the following circumstances that heightened the law

enforcement officer’s suspicion and apprehension: neither the defendant nor the driver

could produce identification; the driver lied about the status of his license; the stop occurred

in a high-crime area known for drugs and guns; and, the law enforcement officer could not

ascertain whether the defendant was armed because the defendant was wearing loose

clothing. See id.

       In United States v. Rooks, 596 F.3d 204, 207, 210 (4th Cir. 2010), a case in which

the defendant, the front seat passenger, fled during a traffic stop, during which a law

enforcement officer detected the odor of marijuana and viewed what he suspected to be a

marijuana cigarette in the vehicle’s ashtray, the Fourth Circuit held that the law

enforcement officer’s actions in ordering the defendant to exit the vehicle for a frisk did

not violate the Fourth Amendment. The Fourth Circuit noted that, under Sakyi, 160 F.3d

at 169, “an officer who has reasonable suspicion to believe that a vehicle contains illegal

drugs may order its occupants out of the vehicle and pat them down for weapons.” Rooks,
596 F.3d at 210. The Fourth Circuit stated that, because the law enforcement officer

detected marijuana in the vehicle, the officer was authorized to frisk for weapons. See id.

       In Leach v. State, 957 So. 2d 717, 721-22 (Fla. Dist. Ct. App. 2007), the Fifth

District Court of Appeal of Florida held that a law enforcement officer had a reasonable

basis to frisk a defendant where, among other circumstances, a narcotics dog alerted to the

location in a vehicle in which the defendant had been sitting. In Leach, id. at 718, a law

enforcement officer initiated a traffic stop of a vehicle that had been speeding. As the law

enforcement officer approached the vehicle, he noticed movement in the rear of the vehicle;


                                             - 31 -
however, because the vehicle’s windows were heavily tinted, the law enforcement officer

was uncertain whether the defendant, who was the driver, was moving. See id. All four

of the vehicle’s occupants appeared uneasy. See id. The law enforcement officer called

for backup, and was joined by another law enforcement officer. See id. The first law

enforcement officer ordered the vehicle’s occupants to exit the vehicle, and had a narcotics

dog scan the vehicle; the narcotics dog alerted to the vehicle’s driver’s door handle and the

front passenger’s door handle. See id. The law enforcement officer frisked each of the

vehicle’s occupants; the law enforcement officer testified that he was concerned about the

officers’ safety because there were four occupants of the vehicle and only two officers, and

because weapons were often involved in narcotics arrests. See id. While frisking the

defendant, the law enforcement officer discovered marijuana, pills, and drug paraphernalia.

See id. The Fifth District Court of Appeal of Florida concluded that there was a reasonable

basis to frisk the defendant, in light of the narcotics dog’s alert to the vehicle’s driver’s

door, the vehicle’s occupants’ uneasy appearance, their movements inside the vehicle, the

law enforcement officer’s knowledge that drugs are often associated with guns, and the

presence of only two law enforcement officers, compared to four occupants of the vehicle.

See id. at 721-22.

       In People v. Collier, 166 Cal. App. 4th 1374, 1376, 1378 (2008), the Second District

Court of Appeal of California held that a law enforcement officer had reasonable suspicion

to frisk the defendant, who was the front seat passenger of a vehicle from which an odor

of marijuana was emanating. The defendant was wearing baggy shorts that hung down to

his ankles and an untucked shirt that hung down to the middle of his legs. See id. at 1376.


                                           - 32 -
The law enforcement officer suspected that the defendant was concealing a weapon in his

baggy clothing. See id. The Second District Court of Appeal of California concluded that

the “trial court correctly and reasonably ruled that there were specific and articulable facts

to conduct a limited pat down based on officer safety and the presence of drugs[,]” and

thereafter observed that the Fourth Circuit stated in Sakyi, 160 F.3d at 169:

       [I]n connection with a lawful traffic stop of an automobile, when the officer
       has a reasonable suspicion that illegal drugs are in the vehicle, the officer
       may, in the absence of factors allaying his safety concerns, order the
       occupants out of the vehicle and pat them down briefly for weapons to ensure
       the officer's safety and the safety of others.

Collier, 166 Cal. App. 4th at 1378 (alteration in original). The Second District Court of

Appeal of California determined that the frisk was “reasonably necessary” because the law

enforcement officer “was concerned about his safety based on [the defendant]’s size, the

baggy clothing, and the knowledge that [the defendant] or the driver may have been

smoking marijuana.” Id.

       In Patterson v. State, 958 N.E.2d 478, 485-87 (Ind. Ct. App. 2011), the Court of

Appeals of Indiana held that a law enforcement officer had reasonable articulable suspicion

that a defendant was armed and dangerous where the law enforcement officer initiated a

traffic stop of a vehicle that the defendant had been driving, and from which an odor of

marijuana was emanating. The Court stated:

       A generalized suspicion that an individual presents a threat to an officer’s
       safety is insufficient to authorize a pat-down search; rather, there must exist
       articulable facts to support an officer’s reasonable belief that the particular
       individual is armed and dangerous. In determining whether an officer acted
       reasonably under the circumstances, we consider the specific, reasonable
       inferences that the officer is entitled to draw from the facts in light of his or
       her experience.


                                            - 33 -
Id. at 486 (citations omitted). The Court concluded that the frisk of the defendant was

justified by a reasonable concern for officer safety because the traffic stop occurred late at

night in a high-crime area that was known for drug activity and gun violence, the law

enforcement officer detected the odor of burnt marijuana emanating from the vehicle, and

the law enforcement officer testified that she conducted the frisk based in part on her belief

that “guns go hand in hand with drugs.” Id. at 487. The Court specifically stated that,

“[w]hile any of these factors standing alone might have been insufficient, in conjunction,

they support[ed] a reasonable belief that [the defendant] was armed.” Id.

                                     Robinson v. State

       In Robinson, 2017 WL 244093 at *2, this Court consolidated three cases, in each of

which a law enforcement officer detected a strong or overwhelming odor of marijuana

emanating from a vehicle that the defendant possessed or had been using, then searched

the vehicle. In one case, the defendant was leaning against the vehicle; in another case, the

defendant was in the driver’s seat of the vehicle, which was stopped in front of a stop sign;

and, in the third case, the defendant was sitting in the front passenger seat with the door

open. See id. at *3-4. The law enforcement officers searched the vehicles and found

marijuana and/or other contraband. See id. at *3-5 & n.3.

       On appeal, the defendants argued that, because the General Assembly had recently

decriminalized possession of less than ten grams of marijuana, a law enforcement officer

lacked probable cause to search a vehicle based on an odor of marijuana emanating from

the vehicle. See id. at *2. This Court disagreed, and held



                                            - 34 -
       that a law enforcement officer has probable cause to search a vehicle where
       the law enforcement officer detects an odor of marijuana emanating from the
       vehicle, as marijuana in any amount remains contraband, notwithstanding the
       decriminalization of possession of less than ten grams of marijuana; and the
       odor of marijuana gives rise to probable cause to believe that the vehicle
       contains contraband or evidence of a crime.

Id. This Court explained that decriminalization is not the same as legalization, and that

possession of marijuana in any amount remains illegal in Maryland. See id. at *14. This

Court stated that, “[a]lthough not dispositive of whether a law enforcement officer may

search a vehicle upon detection of the odor of marijuana, we observe that the relevant

statutes’ plain language and legislative history support the conclusion that the General

Assembly did not intend to preclude a search of a vehicle based on the odor of marijuana.”

Id. at *15. In an independent review of the issue, this Court concluded that the Fourth

Amendment permits a search of a vehicle based on an odor of marijuana, as “probable

cause to search exists where a person of reasonable caution would believe that contraband

or evidence of a crime is present[,]” and “‘contraband’ means goods that are illegal to

possess, regardless of whether possession of the goods is a crime.” Id. at *16 (citation,

emphasis, and some internal quotation marks omitted). Accordingly, this Court concluded,

despite the decriminalization of possession of less than ten grams of marijuana, marijuana

remains contraband, and its odor constitutes probable cause to search a vehicle. See id. at

*17. In so holding, this Court joined the Court of Special Appeals and the majority of

courts in other jurisdictions that have addressed the issue. See id. at *11, 17.

       This Court determined that, “separate from the odor of marijuana providing

probable cause to believe that a vehicle contains contraband, the odor of marijuana



                                            - 35 -
provides probable cause to believe that a vehicle contains evidence of a crime.” Id. at *18.

This Court explained:

       Despite the decriminalization of possession of less than ten grams of
       marijuana, the odor of marijuana remains evidence of a crime. The odor of
       marijuana emanating from a vehicle may be just as indicative of crimes such
       as the possession of more than ten grams of marijuana, possession of
       marijuana with the intent to distribute, or the operation of a vehicle under the
       influence of a controlled dangerous substance, as it is of possession of less
       than ten grams of marijuana. As explained above, it is unreasonable to expect
       law enforcement officers to determine, based on odor alone, the difference
       between 9.99 grams or less of marijuana and 10 grams of marijuana. In short,
       possession of ten grams or more of marijuana, crimes involving the
       distribution of marijuana, and driving under the influence of a controlled
       dangerous substance have not been decriminalized in Maryland, and, thus,
       the odor of marijuana emanating from a vehicle provides probable cause to
       believe that the vehicle contains evidence of a crime, and a law enforcement
       officer may search the vehicle under such circumstances.

Id.

                                          Analysis

       As a threshold matter, we observe that, although each party contends that our recent

decision in Robinson, 2017 WL 244093, supports its position, in our view, Robinson is not

determinative of the issue at hand. Norman argues that Robinson stands for the proposition

that, because a law enforcement officer cannot distinguish between a criminal and

noncriminal amount of marijuana based on odor alone, an odor of marijuana, without more,

does not give rise to a reasonable suspicion that a vehicle contains large quantities of

marijuana consistent with distribution or any other crime. According to Norman, because

the odor of marijuana emanating from a vehicle may be indicative of the presence of less

than ten grams of marijuana, an alleged connection between drugs and guns does not

support reasonable suspicion to believe that an occupant of the vehicle is armed and


                                            - 36 -
dangerous. The State asserts that, under Robinson, the mere odor of marijuana gives rise

to a reasonable inference that a vehicle’s occupants are engaged in drug dealing—and,

therefore, by extension, that the vehicle’s occupants are armed and dangerous.

       Neither Norman’s nor the State’s interpretation of Robinson is applicable. It is

correct that, in Robinson, id. at *17, this Court concluded that law enforcement officers are

unable to differentiate between a criminal amount (ten grams or more) and a non-criminal

amount (less than ten grams) of marijuana based on the odor of marijuana. Norman takes

out of context the significance of this Court’s statement that the odor of marijuana may be

indicative of possession of less than ten grams of marijuana. This Court made the statement

in the context of holding that an odor of marijuana gives rise to probable cause to search a

vehicle, and for purposes of probable cause to search a vehicle there is no distinction

between the presence of more than ten grams of marijuana and less than ten grams of

marijuana in the vehicle. This Court explained:

       [M]arijuana in any amount, no matter how small, is contraband; accordingly,
       the odor of marijuana constitutes probable cause to search a vehicle. In other
       words, for purposes of probable cause, there is no distinction between the
       significance of a criminal amount of marijuana versus the significance of a
       noncriminal—but still illegal—amount of marijuana. . . . [R]equiring that law
       enforcement officers detect a strong or overwhelming odor of marijuana to
       have probable cause to conduct a warrantless search a vehicle would serve
       no useful purpose.

Id. Furthermore, at the risk of stating the obvious, Robinson in no way addressed whether

the odor of marijuana gives rise to reasonable articulable suspicion to frisk. Additionally,

the Court’s conclusion in Robinson—that an “odor of marijuana emanating from a vehicle

may be just as indicative of crimes such as the possession of more than ten grams of



                                           - 37 -
marijuana, possession of marijuana with the intent to distribute, or the operation of a

vehicle under the influence of a controlled dangerous substance, as it is of possession of

less than ten grams of marijuana[,]” id. at *18—does not support Norman’s contention that

because, under Robinson, an odor of marijuana emanating from a vehicle is equally

consistent with the vehicle containing less than ten grams of marijuana as it is with the

vehicle containing ten or more grams of marijuana, law enforcement officers have no

grounds for reasonable suspicion that the vehicle’s occupants are armed and dangerous.

We do not endorse the view that this Court’s holding in Robinson leads to the conclusion

that an odor of marijuana emanating from a vehicle does not indicate that the occupants of

the vehicle are armed and dangerous because the odor of marijuana may be consistent with

the possession of less than ten grams of marijuana, which is a civil offense.

       At the same time, however, Robinson does not stand for the proposition that the

odor of marijuana alone emanating from a vehicle gives rise to reasonable articulable

suspicion that every occupant of a vehicle is armed and dangerous. In contrast to Norman’s

reading of Robinson, the State expands Robinson’s holding to argue that it enables a law

enforcement officer to conclude that, based solely on the odor of marijuana emanating from

a vehicle, it is reasonable to believe that all of the vehicle’s occupants are armed and

dangerous, and thus subject to frisk. Simply put, the only issue in Robinson was whether

an odor of marijuana emanating from a vehicle provides probable cause to search the

vehicle. No frisks or searches of persons were at issue in Robinson, and nowhere in

Robinson did this Court imply, one way or the other, whether a frisk of a person would be

permissible based on an odor of marijuana alone emanating from a vehicle.


                                           - 38 -
       Nowhere in Robinson did this Court mention guns, much less address the

circumstances under which a law enforcement officer may reasonably infer that a vehicle’s

occupant possesses a gun. The State reads too much into Robinson to rely on it for the

proposition that an odor of marijuana emanating from a vehicle with multiple passengers,

without more, gives rise to reasonable articulable suspicion that each of the vehicle’s

passengers is armed and dangerous and therefore subject to frisk. We do not find the

invocation of Robinson persuasive as the basis for resolving this case one way or the other.

       Upon careful consideration of relevant case law, including cases from this Court,

the Court of Special Appeals, and courts from other jurisdictions, we reaffirm the basic

principle that, for a law enforcement officer to frisk, i.e., pat down, an individual, there

must be reasonable articulable suspicion that the individual is armed and dangerous, even

where a law enforcement officer detects the odor of marijuana emanating from a vehicle.

We hold that, where an odor of marijuana emanates from a vehicle with multiple occupants,

a law enforcement officer may frisk an occupant of the vehicle if an additional

circumstance or circumstances give rise to reasonable articulable suspicion that the

occupant is armed and dangerous. Stated otherwise, for a law enforcement officer to have

reasonable articulable suspicion to frisk one of multiple occupants of a vehicle from which

an odor of marijuana is emanating, the totality of circumstances must indicate that the

occupant in question is armed and dangerous. An odor of marijuana alone emanating from

a vehicle with multiple occupants does not give rise to reasonable articulable suspicion that

the vehicle’s occupants are armed and dangerous and subject to frisk.

       This Court’s holding in Wallace, 372 Md. at 141, 145 n.2, 812 A.2d at 293-94, 296


                                           - 39 -
n.2, a case involving a search and a narcotics dog’s alert, is instructive in this case. In

Wallace, id. at 156, 812 A.2d at 302, this Court held that a narcotics dog’s alert to a vehicle

in which the defendant was a backseat passenger did not establish probable cause to search

the defendant, as there were no circumstances that would justify a search that were

“specific to” the defendant—for example, the narcotics dog did not sniff and alert to the

defendant’s person, as opposed to the vehicle. This Court explained: “Without additional

facts that would tend to establish [the defendant]’s knowledge and dominion or control

over the contraband before his search, the K-9 sniff of the car was insufficient to establish

probable cause for a search of a non-owner, non-driver for possession.” Id. at 156, 812

A.2d at 302.

       Just as a narcotics dog’s alert to the presence of drugs in a vehicle with multiple

occupants, alone, was insufficient to establish probable cause for a search of the vehicle’s

passengers in Wallace, an odor of marijuana emanating from a vehicle with multiple

occupants, alone, is insufficient to establish reasonable articulable suspicion that the

vehicle’s occupants are armed and dangerous and therefore subject to frisk. In Wallace,

there were no circumstances that indicated that the defendant possessed drugs or was

engaged in drug dealing; and, in this case, there are no circumstances that led to the

conclusion that Norman was armed and dangerous. By way of example, in both Wallace

and in this case, there was no other circumstance present to establish probable cause or

reasonable articulable suspicion other than the alert of the narcotics dog or the odor of

marijuana emanating from the vehicle.

       We readily acknowledge that, unlike in this case, Wallace, 372 Md. at 145 n.2, 812


                                            - 40 -
A.2d at 296 n.2, involved a search rather than a frisk. Thus, in Wallace, the applicable

standard was probable cause rather than reasonable articulable suspicion. Nonetheless,

Wallace is instructive because both Wallace and this case involve applications of a

defendant’s Fourth Amendment rights “to be secure in their person[], . . . against

unreasonable searches[.]” U.S. Const. amend. IV. A person’s right to be secure in their

person can be violated by either an unreasonable search or an unreasonable frisk. See Terry

v. Ohio, 392 U.S. 1, 26 (1968) (A frisk “constitutes a brief, though far from inconsiderable,

intrusion upon the sanctity of the person.”). Indeed, in Terry, id. at 16-17, the Supreme

Court stated:

       And it is nothing less than sheer torture of the English language to suggest
       that a careful exploration of the outer surfaces of a person’s clothing all over
       his or her body in an attempt to find weapons is not a ‘search[.]’ Moreover,
       it is simply fantastic to urge that such a procedure performed in public by a
       policeman while the citizen stands helpless, perhaps facing a wall with his
       hands raised, is a ‘petty indignity.’ It is a serious intrusion upon the sanctity
       of the person, which may inflict great indignity and arouse strong resentment,
       and it is not to be undertaken lightly.

(Footnotes omitted). Wallace demonstrates that, in determining whether a law enforcement

officer may intrude on the sanctity of a defendant’s person based on the belief that the

defendant possessed drugs in a vehicle with multiple occupants, a court must focus on the

circumstances—or the lack of circumstances—that involve the defendant.

       Wallace remains good law, and has not been vitiated by Pringle, 540 U.S. at 371-

72, 374, in which the Supreme Court held that a law enforcement officer had probable

cause to arrest a defendant after cocaine and cash were found in a vehicle in which the

defendant had been a passenger. Pringle did not involve a search or frisk of a person. In



                                            - 41 -
Pringle, id. at 371-72, the issue was whether there was probable cause to arrest a vehicle’s

front seat passenger, who was within arm’s reach of not only a wad of $763 in cash in the

glove compartment, but also bags of cocaine behind the backseat armrest. In other words,

in Pringle, the precise location of incriminating evidence—namely, cash and cocaine—was

known, and the question was whether that constituted evidence of the front seat passenger’s

possession of contraband.

       By contrast, in Wallace—and in this case, for that matter—the issue was whether a

law enforcement officer was permitted to search or frisk a vehicle’s passenger at a point

when the vehicle had not been searched, and no contraband had been found. In Wallace,

372 Md. at 142, 812 A.2d at 294, the only circumstance that indicated that the vehicle

contained contraband was a narcotics dog’s alerts to the front and rear seam of the driver’s

side front door of the vehicle. Indeed, in Wallace, id. at 142, 812 A.2d at 294, a law

enforcement officer testified that, “because of various factors, i.e., air currents in the

vehicle, there is little correlation between where a canine alerts and where drugs are found

in the vehicle; rather it is just a general alert to the whole of the passenger compartment of

the car itself.” Similarly, here, the only circumstance that indicated that the vehicle

possibly contained contraband was an odor of marijuana emanating from a vehicle. In

contrast to Pringle, 540 U.S. at 368-69, where the precise location of the incriminating

evidence (cash and cocaine) had been established as being within the defendant’s reach, in

neither Wallace nor this case was the precise location of contraband known. The Supreme

Court’s probable cause analysis in Pringle, 540 U.S. at 372, was that the discovery of $763

in cash in a glove compartment and five plastic baggies containing cocaine behind a


                                            - 42 -
backseat’s armrest gave rise to probable cause to believe that any or all of the vehicle’s

occupants exercised control over the cocaine. In Pringle, the Supreme Court was not,

however, confronted with the question of whether it may be concluded that a vehicle’s

occupants are involved in drug dealing based solely on a narcotics dog’s alert, or whether

evidence that a vehicle’s occupants are involved in drug dealing leads to the conclusion

that the vehicle’s occupants are armed and dangerous.

       Given the distinctions between Pringle on the one hand and Wallace and this case

on the other hand, Pringle has not undermined Wallace, and Pringle is not dispositive of

this case. We disagree with the Court of Special Appeals’s remark in Stokeling, 189 Md.

App. at 674 n.9, 985 A.2d at 187 n.9, that Pringle casts doubt on Wallace’s status as good

law. Similarly, we are unpersuaded by the State’s reliance on Pringle for the contention

that, based only on the odor of marijuana emanating from the vehicle, it was reasonable for

Trooper Dancho to infer that all of the vehicle’s passengers were engaged in the common

enterprise of drug dealing, and, by extension, were armed and dangerous. In contrast to

Pringle, here, there was not any evidence establishing the location of marijuana in the

vehicle, i.e., the source of the odor of marijuana, or that Norman had dominion and control

over any marijuana in the vehicle. In Pringle, 540 U.S. at 372, with the location of the

drugs known to be the backseat’s armrest, the Supreme Court concluded that it was “an

entirely reasonable inference from the[] facts that any or all three of the occupants had

knowledge of, and exercised dominion and control over, the cocaine.” The Supreme Court

further determined: “Thus, a reasonable officer could conclude that there was probable

cause to believe [the defendant] committed the crime of possession of cocaine, either solely


                                           - 43 -
or jointly.” Id. at 372. The same could not be said with respect to reasonable articulable

suspicion in this case.

       We decline to accept the State’s invitation to hold that, based on Stokeling, 189 Md.

App. at 667, 985 A.2d at 183, the odor of marijuana alone emanating from a vehicle with

multiple occupants provides reasonable articulable suspicion to frisk each of the vehicle’s

occupants. To be sure, in Stokeling, id. at 667, 985 A.2d at 183, the Court of Special

Appeals stated:

       [W]hen a certified K-9 alerts to the presence of narcotics in a vehicle in which
       there is more than one occupant, there is at least reasonable, articulable
       suspicion to believe that the occupants of the vehicle are engaged in a joint
       enterprise and together are in possession of narcotics. That conclusion
       logically follows the Supreme Court’s probable cause analysis in Pringle.

Significantly, the Court of Special Appeals also stated:

               Finally, as we have noted, when the [defendant] was inside the
       stopped Chrysler, [the law enforcement officer] noticed that he was
       “shaking” and was experiencing “rapid breathing” and that he and the driver
       both were “very nervous.” The [defendant] continued to shake and act
       nervously after exiting the vehicle and, when asked why by [the law
       enforcement officer], gave an answer that made no sense. (He replied that
       “it was cold out,” even though it was a hot summer night.) Although the
       Court of Appeals has cautioned against using nervousness as a factor in
       probable cause or reasonable, articulable suspicion analysis, nevertheless, in
       this case, when there was a K-9 alert to the presence of drugs, it is entitled to
       at least some weight.

Stokeling, 189 Md. App. at 667-68, 985 A.2d at 183-84 (citation omitted). A careful

reading of the Court of Special Appeals’s opinion in Stokeling, id. at 668, 985 A.2d at 184,

demonstrates that there were multiple factors that contributed to its conclusion that the law

enforcement officer had reasonable articulable suspicion to frisk the defendant. Indeed,

immediately after stating that a narcotics dog’s alert provides reasonable articulable


                                            - 44 -
suspicion to believe that the occupants of a vehicle are engaged in a joint enterprise and

jointly in possession of drugs, and that a connection exists between guns and drugs, the

Court of Special Appeals discussed traditional factors that contribute to the establishment

of reasonable articulable suspicion to believe that a defendant is armed and dangerous. Id.

at 666-68, 985 A.2d at 183-84. After discussing the concept of a joint enterprise and joint

possession, a connection between guns and drugs, and traditional factors involving

reasonable articulable suspicion, the Court of Special Appeals summarized its holding by

stating: “For these reasons, [the law enforcement officer] was justified in frisking [the

defendant] for weapons[.]” Id. at 668, 985 A.2d at 184. Clearly, the Court of Special

Appeals’s determination encompassed more than the notion that the occupants of the

vehicle were engaged in a joint enterprise and therefore armed and dangerous.5


       5
        Insofar as the cases discussed above are concerned in which the Court of Special
Appeals has commented on an association between drugs and guns, a review of those cases
reveals that the Court of Special Appeals has not addressed the issue of whether reasonable
articulable suspicion exists to frisk an occupant of a vehicle based solely on an odor of
marijuana emanating from the vehicle. In five of the seven cases, there was no issue with
respect to reasonable articulable suspicion to frisk. See Banks, 84 Md. App. at 583-85, 581
A.2d at 440-41; Whiting, 125 Md. App. at 405, 410, 725 A.2d at 624, 626-27; Davis, 144
Md. App. at 148, 155-56, 797 A.2d at 86, 91-92; Burns, 149 Md. App. at 529, 544, 817
A.2d at 887, 895; Webster, 221 Md. App. at 107, 114-15, 108 A.3d at 483, 484, 488. In
Hicks, 189 Md. App. at 125, 984 A.2d at 253, the Court of Special Appeals concluded that
the law enforcement officer “would have been justified in patting down the [defendant]
before he spoke to him about the apparent drug transaction that [the officer] had just
witnessed[,]” but noted that, in that case, the defendant assaulted the law enforcement
officer and attempted to flee before the law enforcement officer attempted to frisk the
defendant. And, in Chase, 224 Md. App. at 635, 649, 121 A.3d at 259, 267, the Court of
Special Appeals held that a law enforcement officer had reasonable articulable suspicion
to believe that the defendant was armed and dangerous where the defendant and another
individual were in a vehicle that was parked in an area with high drug activity, and the
defendant and the other individual made furtive movements as the law enforcement officers
approached the vehicle.

                                          - 45 -
       The Court of Special Appeals did not necessarily reach the wrong result in applying

the law to Stokeling’s facts. In Stokeling, id. at 667-68, 985 A.2d at 183-84, independent

of the narcotics dog’s alert, there was evidence providing reasonable articulable suspicion

that the defendant was armed and dangerous—namely, while in the vehicle, the defendant

was shaking and breathing rapidly, and thus appeared very nervous; the defendant

continued to shake and act nervous after exiting vehicle; and, after the law enforcement

officer asked the defendant why he was shaking, the defendant said that it was cold, even

though it was a hot summer night. The behavior exhibited by the defendant in Stokeling

exemplifies circumstances that contribute to reasonable articulable suspicion to frisk a

defendant.

       Similarly, in Leach, 957 So. 2d at 721-22, although the Fifth District Court of

Appeals of Florida held that a law enforcement officer had reasonable articulable suspicion

to frisk a defendant after a traffic stop and a narcotics dog alerting to the presence of drugs

in the vehicle, a careful reading of the opinion demonstrates that the Court did not rely

solely on the theory that the potential of drugs in the vehicle gave rise to the inference that

the occupants were armed and dangerous. Rather, the Court concluded that there was a

reasonable basis to frisk the defendant given the narcotics dog’s alert to the driver’s door,

that the occupants appeared uneasy, that there had been movement inside the vehicle, and

that there were two law enforcement officers present compared to four occupants of the

vehicle—i.e., the law enforcement officers were outnumbered. See id. Additionally, a law

enforcement officer testified that, based on his knowledge, drugs are often associated with

guns. See id. at 718. The Court did not establish a blanket rule that a narcotics dog’s alert


                                            - 46 -
to the presence of drugs in a vehicle gives rise to reasonable articulable suspicion to frisk

the vehicle’s occupants; rather, the Court relied on a totality of circumstances.

       We decline to follow the Fourth Circuit’s lead in Sakyi, 160 F.3d at 169, and create

a presumption of reasonable articulable suspicion to frisk an occupant of a vehicle with

multiple occupants based on an odor of marijuana alone. In our view, with Sakyi, the

Fourth Circuit did not create a blanket rule that, based on a connection between drugs and

guns, a law enforcement officer may frisk an occupant of a vehicle with multiple occupants

where the officer suspects the vehicle contains drugs. In Sakyi, id. at 169, the Fourth

Circuit did the inverse, essentially creating a presumption of reasonable suspicion, which

could be overcome by circumstances allaying a law enforcement officer’s safety concerns.

In reaching this conclusion, the Fourth Circuit expressly acknowledged the existence of

multiple circumstances in the case that had not been removed or taken from the scenario to

ameliorate the law enforcement officer’s safety concerns—namely, the law enforcement

officer observed a Phillies Blunt cigar box in the vehicle’s glove box that the officer

testified, based on his experience, was associated with marijuana; neither the driver nor the

defendant had identification, although the defendant stated he did not have his license with

him; the law enforcement officer suspected that the driver’s license had been suspended;

and, the law enforcement officer discovered that the driver’s license had been revoked prior

to frisking the defendant. See id. at 165-66. Sakyi is fundamentally different from this

case, in which Trooper Dancho relied solely upon the odor of marijuana to establish

reasonable articulable suspicion, and there were no other circumstances to heighten

Trooper Dancho’s suspicion or apprehension that Norman was armed and dangerous.


                                           - 47 -
       In sum, in Sakyi, the Fourth Circuit began with the premise that a law enforcement

officer can frisk for his or her safety where, during a traffic stop, the law enforcement

officer has reason to believe that drugs may be present in a vehicle, unless factors lessen

the law enforcement officer’s safety concerns. The Fourth Circuit arrived at such a

conclusion under circumstances where there were other factors that give rise to reasonable

articulable suspicion that a person may be armed and dangerous. It is clear that, in Sakyi,

application of a reasonable suspicion analysis would lead to the conclusion that, based on

the totality of the circumstances, there was reasonable articulable suspicion that the

defendant was armed and dangerous.

       Later, in Rooks, 596 F.3d at 210, the Fourth Circuit stated that, under Sakyi,

reasonable articulable suspicion that a vehicle with multiple occupants contains drugs

enables a law enforcement officer to frisk everyone in the vehicle. Notably, however, in

Rooks, id. at 207, the defendant, who was the front seat passenger, fled during a traffic stop

prior to being frisked, and a law enforcement officer detected the odor of marijuana and

viewed what he suspected to be a marijuana cigarette in the vehicle’s ashtray. Similarly,

in Collier, 166 Cal. App. 4th at 1378, the Second District Court of Appeal of California

observed that the Fourth Circuit stated in Sakyi, 160 F.3d at 169, that a reasonable

suspicion that drugs are present in a vehicle permits law enforcement officers to frisk

occupants of a vehicle, and held that an odor of marijuana emanating from a vehicle with

multiple passengers creates reasonable articulable suspicion to frisk each of the vehicle’s

occupants. Importantly, in Collier, 166 Cal. App. 4th at 1378, the Second District Court

of Appeal of California concluded that the frisk was “reasonably necessary,” as the


                                            - 48 -
defendant was larger than the law enforcement officer and wearing baggy clothing capable

of concealing a weapon, and the law enforcement officer knew that the driver or the

defendant may have been smoking marijuana.

       We respectfully decline to follow Sakyi, Rooks, and Collier. In our view, the proper

approach is not whether there are any circumstances that lessen a law enforcement officer’s

concerns about safety; instead, the appropriate analysis is whether any circumstances exist

that indicate that a defendant is armed and dangerous.          Simply put, where a law

enforcement officer detects an odor of marijuana emanating from a vehicle with multiple

occupants, and where there is no other circumstance that gives rise to reasonable articulable

suspicion that a vehicle’s occupant is armed and dangerous, there is no basis to frisk an

occupant of the vehicle.6

       The State brings to our attention the cases of Patterson, 958 N.E.2d at 485-87, and

Lark v. State, 755 N.E.2d 1153, 1156 (Ind. Ct. App.), on reh’g, 759 N.E.2d 275 (Ind. Ct.

App. 2001). But, Patterson and Lark are distinguishable from this case. Just as in the cases

discussed above, in Patterson, in addition to the odor of marijuana emanating from the

vehicle, there were additional circumstances that gave rise to reasonable articulable

suspicion that the occupant of the vehicle was armed and dangerous. In Patterson, 958



       6
        We are also unpersuaded by the State’s citation of United States v. Knight, 562
F.3d 1314, 1319, 1327 (11th Cir. 2009), in which the Eleventh Circuit concluded that a law
enforcement officer had reasonable articulable suspicion to frisk the driver of a vehicle
with multiple occupants where the law enforcement officer smelled a strong odor of
marijuana, saw a red cup that appeared to contain an alcoholic beverage, and, significantly,
the driver argued with the officer about the traffic stop and the request to produce
identification.

                                           - 49 -
N.E.2d at 487, the law enforcement officer conducted a traffic stop late at night in a high-

crime area, which, according to the officer, was known for drug activity and gun violence,

the officer detected the odor of burnt marijuana, and, the officer specifically testified that

she conducted the frisk based in part on her belief that “guns go hand in hand with drugs.”

In Patterson, id. at 481-82, unlike this case, the defendant was the driver of the vehicle, and

there was no mention of any other occupants.

       In Lark, 755 N.E.2d at 1154, law enforcement officers initially saw the defendant’s

vehicle stopped in the middle of a street, with a man leaning into the window on the

passenger side of the vehicle. The vehicle was parked in such a manner that traffic could

not pass on the street in either direction. See id. The unidentified man walked away from

the vehicle when he saw the law enforcement officers’ vehicle approaching. See id.

According to the law enforcement officer, he decided to initiate a traffic stop, but before

he could do so, the defendant drove away. See id. The law enforcement officers followed

the defendant and eventually executed a traffic stop. See id. Upon stopping the vehicle,

the law enforcement officer smelled a “very strong odor of burnt marijuana[,]” and, when

asked to produce one, the defendant responded that he did not have a driver’s license. Id.

In Lark, id. at 155-56, in affirming the denial of the defendant’s motion to suppress, the

Court of Appeals of Indiana concluded that the law enforcement officers executed a valid

traffic stop, that there was reasonable suspicion to search the vehicle based on the odor of

marijuana emanating from the vehicle, and that the “search and seizure” was justified

because the odor of marijuana “was sufficient to permit [the law enforcement officer] to

form a reasonable suspicion that illegal activity had occurred or was about to occur.”


                                            - 50 -
       In Lark, the Court of Appeals of Indiana did not specifically address whether the

law enforcement officers had reasonable articulable suspicion that the defendant was armed

and dangerous. Rather, the focus of the Court’s analysis seemed to be whether the stop of

the vehicle was permissible because it occurred blocks away from where the vehicle had

been obstructing traffic. See id. at 1155-56. The circumstances under which the defendants

in Patterson and Lark were frisked are obviously distinct from those in this case.7

       To be clear, the Fourth Amendment should not be construed to require that law

enforcement officers take unnecessary risks in the performance of their duties. The safety

of law enforcement officers is critical in weighing Fourth Amendment considerations.

With this opinion, where a stop involves the odor of marijuana alone emanating from a

vehicle with multiple occupants, we conclude that a law enforcement officer must have

reasonable articulable suspicion that an occupant is armed and dangerous before

conducting a frisk. We reiterate the well-established principle that reasonable articulable

suspicion to frisk, i.e., pat down, an individual must be based on circumstances involving


       7
         In addition to Patterson and Lark, the State brings to our attention the
distinguishable case of United States v. Grissett, 925 F.2d 776, 778 (4th Cir. 1991) (per
curiam), in which the Fourth Circuit held that exigent circumstances existed where law
enforcement officers smelled marijuana emanating from a hotel room where the defendants
were staying. The defendants “apparently concede[d]” that the law enforcement officers
had probable cause to believe that the defendants were using marijuana in the hotel room,
but contended that there were no exigent circumstances. Id. The Fourth Circuit explained
that there were exigent circumstances—namely, the risk of destruction of evidence—
because the law enforcement officers could have reasonably concluded that, after the law
enforcement officers identified themselves, the defendants would attempt to dispose of the
marijuana. See id. Grissett is obviously distinguishable, given that it did not involve a
frisk or a search of a person, while this case involves a frisk; Grissett involved a hotel room,
while this case involves a vehicle; and Grissett involved only an issue as to exigent
circumstances, while this case involves only an issue as to reasonable articulable suspicion.

                                             - 51 -
the individual that give rise to the belief that the individual is armed and dangerous. Indeed,

reasonable articulable suspicion to frisk the defendant could have been determined based

on totality of the circumstances present in Stokeling, Leach, Sakyi, Collier, Patterson, and

Lark.

        As the State points out, it is correct that, in Bost, 406 Md. at 360, 958 A.2d at 367,

this Court quoted Sakyi, 160 F.3d at 169, in the following statement: “Guns often

accompany drugs, and many courts have found an ‘indisputable nexus between drugs and

guns.’” In Bost, 406 Md. at 360, 958 A.2d at 367, this Court also referenced Dashiell, 143
Md. App. at 153, 792 A.2d at 1196, which is one of multiple cases in which the Court of

Special Appeals has mentioned a connection between drugs and guns. See, e.g., Stokeling,

189 Md. App. at 667, 985 A.2d at 183. In Dashiell, 374 Md. at 101-02, 821 A.2d at 381-

82, in evaluating whether a law enforcement officer had reasonable articulable suspicion

to frisk a defendant where law enforcement officers were executing a search and seizure

warrant for a residence and an individual, and the warrant application provided that

weapons may be found in the residence and the individual was known to be armed and

dangerous, this Court stated: “[G]uns are widely known to be used in narcotics

trafficking[.]” (Footnote omitted).

        This Court’s reference in Bost and Dashiell, and the mention by the Court of Special

Appeals in various cases, of a connection between guns and drugs does not affect our

holding in this case. Dashiell, 374 Md. at 91-92, 821 A.2d at 376, involved the search of

a suspected drug dealer’s house pursuant to a search warrant where law enforcement

officers stated in the warrant application that the individual had been seen with a handgun


                                            - 52 -
and handguns had been seen at the residence. Under these circumstances, this Court

observed that weapons and guns are known to be used in drug trafficking, and that, based

on witnesses having reported weapons in the house and that the individual who was the

subject of the warrant had been seen with a gun, a frisk of the defendant was permissible.

See id. at 98, 101-02, 110, 821 A.2d at 380, 381-82, 387. Similarly, in Bost, 406 Md. at

360, 958 A.2d at 367, this Court observed that guns often accompany drugs, and many

courts have found a nexus between the two; but, just as in Dashiell, the circumstances of

Bost were completely different from those in this case. In Bost, 406 Md. at 359-60, 346,
958 A.2d at 367, 359, this Court concluded that the Maryland Uniform Act on Fresh pursuit

authorized law enforcement officers from the District of Columbia to pursue the defendant

into Maryland where the defendant fled the law enforcement officers in a high-crime, drug-

trafficking area, the flight was unprovoked, and the defendant was seen clutching what was

believed to be a concealed weapon as he fled. In neither Dashiell nor Bost did this Court

purport to resolve the issue of whether the odor of marijuana emanating from a vehicle

gives rise to reasonable articulable suspicion that the vehicle’s occupants are armed and

dangerous.

       Although the Court of Special Appeals has noted a connection between drugs and

guns in various contexts, when addressing reasonable articulable suspicion, in describing

the difference between a Terry stop and Terry frisk, recently, in Ames v. State, ___ Md.

App. ___, ___ A.3d ___, 2017 WL 462240, at *6 (Md. Ct. Spec. App. Feb. 3, 2017), with

Judge Charles E. Moylan, Jr. writing for the Court, the Court of Special Appeals explained:




                                          - 53 -
              The purpose of the Terry frisk, by diametric contrast, is not directly
       crime-related at all but is exclusively concerned with officer safety, with
       safeguarding the life and limb of the officer who is thrust into the potentially
       dangerous situation of conducting a Terry stop, perhaps in a darkened alley
       and perhaps at three o’clock in the morning.

       ...

              Before we even turn to the qualitative assessment of the rationale
       being urged as a justification for the Terry frisk, there is first the threshold
       requirement that the frisking officer articulate his specific reasons for
       believing that the suspect was armed and dangerous. It is not enough that
       objective circumstances be present that might have permitted some other
       officer in some other case to conclude that the suspect was armed and
       dangerous. It is required that the frisking officer himself expressly articulate
       the specific reasons he had for believing that the frisk was necessary.

The perspective that a law enforcement officer must have specific reasons for believing a

suspect is armed and dangerous supports the conclusion that the mere odor of marijuana

emanating from vehicle with multiple occupants would not give rise to reasonable

articulable suspicion that an occupant is armed and dangerous.

       More importantly, simply associating guns and drugs does not resolve the issue that

this case presents. An odor of marijuana emanating from a vehicle with multiple occupants

means that there is probable cause to believe that marijuana is somewhere in the vehicle.

However, a law enforcement officer cannot reasonably infer that a particular occupant of

a vehicle is armed and dangerous just because an odor of marijuana indicates that marijuana

may be somewhere in the vehicle. In other words, in addition to cases from other courts

and the Court of Special Appeals being factually distinguishable, we simply do not adopt

the view that the odor of marijuana alone emanating from a vehicle gives rise to the

inference that a passenger in the vehicle is potentially armed and dangerous. A leap cannot



                                            - 54 -
be made from probable cause to search a vehicle to reasonable articulable suspicion that

the vehicle’s occupants are armed and dangerous based solely on the odor of marijuana

coming from the vehicle. A nexus between guns and drugs does not advance the analysis

of reasonable articulable suspicion, where all that is known is that an odor of marijuana

emanated from a vehicle.

       To be sure, upon detecting an odor of marijuana emanating from a vehicle with

multiple occupants, a law enforcement officer may ask all of the vehicle’s occupants to

exit the vehicle; call for backup if necessary; detain the vehicle’s occupants for a reasonable

period of time to accomplish the search of the vehicle; and search the vehicle for

contraband and/or evidence of a crime. However, Terry has never been construed to

authorize a routine frisk of every person in a vehicle without reasonable articulable

suspicion that the person is armed and dangerous. See Sellman, 449 Md. at 545, 144 A.3d

at 782. Where, in addition to the odor of marijuana, another circumstance or other

circumstances are present giving rise to reasonable articulable suspicion that an occupant

is armed and dangerous, a law enforcement officer may frisk an occupant of a vehicle with

multiple occupants prior to searching the vehicle.

       Applying our holding to this case’s facts, we conclude that Trooper Dancho lacked

reasonable articulable suspicion to frisk Norman. Trooper Dancho initiated a traffic stop

of a vehicle with an inoperable taillight. The vehicle had three occupants: Robinson (the

driver), Norman (who was the in the front passenger seat), and Braham (who was in the

backseat). Trooper Dancho detected a strong odor of fresh marijuana emanating from the

vehicle. Trooper Dancho ordered Robinson, Norman, and Braham to exit the vehicle.


                                            - 55 -
Trooper Dancho first frisked Robinson, the driver, and did not find any weapons or drugs.

Trooper Dancho then frisked Norman,8 and found a bag of marijuana. Finally, Trooper

Dancho frisked Braham, and did not find any weapons or drugs. After frisking all three of

the vehicle’s occupants, Trooper Dancho searched the vehicle, and found a grinder with

traces of marijuana, as well as a small amount of marijuana in the dashboard’s center

compartment, above the gear shift. Trooper Dancho arrested and searched Norman, and

found a second bag of marijuana.

       Contrary to the myriad of cases discussed above, Trooper Dancho’s testimony is

devoid of a description of any circumstance that, prior to the frisk, gave rise to reasonable

articulable suspicion that Norman was armed and dangerous; prior to the frisk, all that

Trooper Dancho knew was that he detected an odor of marijuana emanating from the

vehicle.   For example, Trooper Dancho did not testify that Norman made furtive


       8
         Before us, Norman does not challenge the circuit court’s determination that
Trooper Dancho frisked, as opposed to searched, him. Although the issue was not raised
in this Court, the record demonstrates that there was evidence to support the conclusion
that Trooper Dancho’s frisk was, indeed, a search. On cross-examination, after being
shown the report he authored concerning the traffic stop, Trooper Dancho acknowledged
that he wrote that he “searched” each occupant. At the suppression hearing, Braham
testified that, during Norman’s frisk, the law enforcement officer was “tugging all over”
Norman’s body and that the officer put his hand under Norman’s pants. Trooper Dancho
testified that he frisked Norman and felt what seemed like “large quantities of some foreign
object in [Norman’s] pants[.]” According to Trooper Dancho, he felt what seemed like
plastic- or cellophane-covered, individually packaged bags of drugs in Norman’s pants
pocket. Trooper Dancho testified that he “shook” Norman’s pants pocket, and a bag of
marijuana fell onto the ground. The circuit court concluded that Trooper Dancho
conducted a “pat down for officer’s safety and for weapons[,]” as opposed to a search, of
Norman and the other occupants. Although this case’s circumstances do not give
confidence in the determination that Trooper Dancho conducted only a frisk for weapons
and not a search of Norman, the issue of whether the circuit court correctly determined that
Trooper Dancho conducted a frisk rather than a search is not before this Court.

                                           - 56 -
movements, moved around inside the vehicle, or otherwise behaved suspiciously; that

Norman attempted to flee; that there were any bulges in Norman’s pockets; that Norman’s

clothing was baggy, large, or otherwise easily able to conceal a weapon; that Norman’s

hands were not visible; that Norman appeared nervous; that Norman provided a fake name

or false identification; that Norman said something that was either false or inconsistent

with something that another one of the vehicle’s occupants had said; that Norman was

hostile, argumentative, or otherwise uncooperative; that Norman failed to comply with

Trooper Dancho’s instructions; that Norman had a criminal record or was known to be

violent or carry a gun; or even that the traffic stop took place in a high-crime area and/or

an area that was known for drug activity or gun violence. To the contrary, Trooper Dancho

testified that he “patted down [] Norman for weapons for [his] safety as [Norman] was

standing as [he was] searching the vehicle.” Again, we do not endorse a blanket ability to

conduct frisks incident to the search of a vehicle.

       Of course, the circumstances that it was nighttime at the time of the traffic stop, and

that there were three people in the vehicle, are circumstances that are to be considered in

assessing whether a law enforcement officer has reasonable articulable suspicion to

conduct a frisk. In this case, before conducting the frisk, Trooper Dancho called for

backup, and two more troopers arrived; thus, at the point that Norman was frisked, the

vehicle’s occupants no longer outnumbered the law enforcement officers.                 More

importantly, Trooper Dancho did not testify that these factors caused him to believe that

Norman was armed and dangerous. Simply put, at the time of the frisk, there were

insufficient circumstances giving rise to reasonable articulable suspicion that Norman was


                                            - 57 -
armed and dangerous to justify the frisk.

       For these reasons, the circuit court erred in denying the motion to suppress.9


                                   JUDGMENT OF THE COURT OF SPECIAL
                                   APPEALS REVERSED. CASE REMANDED TO
                                   THAT COURT WITH INSTRUCTIONS TO
                                   REVERSE THE JUDGMENT OF THE CIRCUIT
                                   COURT FOR SOMERSET COUNTY AND
                                   REMAND     TO   THAT   COURT    WITH
                                   INSTRUCTIONS TO GRANT THE MOTION TO
                                   SUPPRESS. SOMERSET COUNTY TO PAY
                                   COSTS IN THIS COURT AND IN THE COURT
                                   OF SPECIAL APPEALS.


Judge Greene joins the judgment only.




       9
        Based on the odor of marijuana emanating from the vehicle and our recent holding
in Robinson, Trooper Dancho had probable cause to search the vehicle. Accordingly, our
holding in this case does not affect the admissibility of any contraband or evidence of a
crime recovered from the vehicle.

                                            - 58 -
Circuit Court for Somerset County
Case No.: 19-K-15-010495
Argued: February 3, 2017
                                        IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                    No. 56

                                            September Term, 2016



                                           JOSEPH NORMAN, JR.

                                                      v.

                                          STATE OF MARYLAND




                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,

                                                    JJ.



                                    Concurring Opinion by Adkins, J., which
                                              Barbera, C.J., joins.



                                             Filed: March 27, 2017
       I fully respect the thorough and rigorous examination of the pertinent case law

discussed by Judge Watts, and join her holding that

              for a law enforcement officer to have reasonable articulable
              suspicion to frisk one of multiple occupants of a vehicle from
              which an odor of marijuana is emanating, the totality of
              circumstances must indicate that the occupant in question is
              armed and dangerous. An odor of marijuana alone emanating
              from a vehicle with multiple occupants does not give rise to
              reasonable articulable suspicion that the vehicle’s occupants
              are armed and dangerous and subject to frisk.

Watts Slip Op. at 39. I write separately to explain my simpler—though admittedly less

comprehensive—approach to this case.

       The Fourth Amendment protects individuals from “unreasonable searches and

seizures.” U.S. Const. amend. IV. For a frisk to be reasonable, the officer “must be able

to point to specific and articulable facts which, taken together with rational inferences from

those facts,” give her reason to believe the individual is armed and dangerous. Terry v.

Ohio, 392 U.S. 1, 21, 27 (1968). “[U]nparticularlized suspicion” or a mere “hunch” is not

sufficient. Id. at 27. We have repeatedly acknowledged that “[w]hile there undoubtedly is

some risk to the police in every confrontation, Terry has never been thought to authorize a

protective frisk on the occasion of every authorized stop.” Sellman v. State, 449 Md. 526,

545 (2016) (quoting Simpler v. State, 318 Md. 311, 321 (1990)). The State’s argument that

Trooper Dancho had reasonable suspicion that Norman was armed and dangerous rests on

the inference that a passenger in a vehicle that smells of raw marijuana is involved in drug

distribution, which often involves weapons. But this inference crumbles under the weight

of the Fourth Amendment.
       It is not reasonable for a police officer to believe that a passenger in a vehicle that

smells of marijuana is selling drugs. Unlike Maryland v. Pringle, 540 U.S. 366, 373

(2003), in which the U.S. Supreme Court reasoned that the discovery of large amounts of

cash and cocaine in a vehicle suggested drug dealing, a police officer who smells marijuana

coming from a car has not yet uncovered any evidence of drug dealing. Indeed, the officer

cannot assume that the occupants are engaged in criminal activity at all—in Maryland, the

possession of less than ten grams of marijuana is no longer a criminal offense. Md. Code

(2014, 2012 Repl. Vol., 2016 Supp.), § 5–601.1(b) of the Criminal Law Article. In light

of this legislation, the association between marijuana and guns becomes even more

attenuated, as non-criminal recreational users are far less likely to be armed and dangerous.

       Our recent decision in Robinson v. State, 451 Md. 94 (2017), in which we held that

the smell of marijuana gives police officers probable cause to search a vehicle, does not

weaken this analysis. To justify a vehicle search under the Fourth Amendment, a police

officer must have probable cause to believe evidence of a crime or contraband is present.

Florida v. Harris, 133 S. Ct. 1050, 1055 (2013) (citation omitted). In Robinson, we

reasoned that although possession of a small amount of marijuana is no longer a crime, it

is still illegal to possess, and therefore still contraband. Robinson, 451 Md. at 125. Thus,

its smell gives rise to probable cause to search the automobile to recover the illegal

substance. Id. at 130–31. But to conduct a Terry frisk, a police officer must have reason

to believe that an individual has a weapon—not just contraband. In re David S., 367 Md.
523, 544 (2002) (“Terry frisks are limited to a search for weapons that might place the

officer or the public in danger.” (citation omitted)); see also Bailey v. State, 412 Md. 349,


                                              2
366 (2010) (Terry frisk unconstitutional when defendant was in high crime area, had

“glossy” eyes, failed to respond to police questions, and smelled of ether, which is used in

PCP).

        Certainly, if a police officer uncovers enough evidence of drug possession to give

her probable cause to arrest the vehicle’s occupants, such as in Pringle, the officer could

then conduct a search of each individual incident to the arrest. United States v. Robinson,

414 U.S. 218, 235 (1973). But without probable cause to arrest, reasonable suspicion of

drug possession alone does not justify a Terry frisk. As we recently reiterated, “minor

crimes do not, in and of themselves, justify a Terry frisk without additional circumstances

that establish reasonable suspicion that a suspect is armed and dangerous.” Sellman, 449
Md. at 560 (emphasis in original); see also Longshore v. State, 399 Md. 486, 514 (2007)

(explaining that when police stopped defendant on suspicion of drug possession, they had

no “reason to believe that [he] was armed and dangerous”).

        To the extent that other courts, including the Court of Special Appeals, see, e.g.,

United States v. Rooks, 596 F.3d 204, 210 (4th Cir. 2010); Stokeling v. State, 189 Md. App.
653, 667 (2009), have suggested that the scent of marijuana definitively indicates a criminal

drug enterprise, I would expressly reject that conclusion. Judge Watts distinguishes a

number of these cases on the basis that each included additional factors that gave rise to a

reasonable suspicion that the defendant was armed and dangerous.1 Watts Slip Op. at 44–


        Judge Watts distinguishes this case from Stokeling v. State, 189 Md. App. 653
        1

(2009), Leach v. State, 957 So. 2d 717 (Fla. Dist. Ct. App. 2007), United States v. Sakyi,
160 F.3d 164 (4th Cir. 1998), United States v. Rooks, 596 F.3d 204 (4th Cir. 2010), and
People v. Collier, 80 Cal. Rptr. 3d 458 (2008). Watts Slip Op. at 44–49.

                                             3
49. That may be the case, but in seeking to harmonize this case law, I fear her opinion

muddies the water. Because we are not bound by the reasoning of any of these courts, I

would decline to adopt their treatment of the scent of marijuana rather than distinguish

them factually.2

       The smell of marijuana—no matter how strong—did not give Trooper Dancho

reasonable suspicion that Norman and his companions were armed and dangerous. To

conduct a Terry frisk, police officers must have evidence pointing to weapons, not only

marijuana. I join in Judge Watts’s holding that the Terry frisk was an unreasonable search

in violation of the Fourth Amendment.

       Chief Judge Barbera has authorized me to state that she agrees with the views set

forth herein.




       2
        For example, in Rooks, the U.S. Court of Appeals for the Fourth Circuit held that
the smell of marijuana coming from a vehicle justified a Terry frisk. The court explained,
“Because [the police officer] detected marijuana in the Mercury, he was authorized to
conduct a pat-down for weapons.” Rooks, 596 F.3d at 210. In Stokeling, the Court of
Special Appeals explained:

                [W]hen a certified K–9 alerts to the presence of narcotics in a
                vehicle in which there is more than one occupant, there is at
                least reasonable, articulable suspicion to believe that the
                occupants of the vehicle are engaged in a joint enterprise and
                together are in possession of narcotics. . . . Here, reasonable,
                articulable suspicion that the appellant was in possession of
                illegal narcotics in turn raised reasonable, articulable suspicion
                that he was in possession of a firearm.

Stokeling, 189 Md. at 667. I would expressly disagree with the reasoning of both of these
courts.

                                                4
Circuit Court for Somerset County
Case No. 19-K-15-010495
Argued: February 3, 2017


                                     IN THE COURT OF APPEALS
                                          OF MARYLAND

                                                    No. 56

                                         September Term, 2016



                                        JOSEPH NORMAN, JR.

                                                      v.

                                       STATE OF MARYLAND


                                    Barbera, C.J.
                                    Greene,
                                    Adkins,
                                    McDonald,
                                    Watts,
                                    Hotten,
                                    Getty,

                                                     JJ.


                                     Dissenting Opinion by Getty, J.,
                                       which McDonald, J., joins.


                                    Filed: March 27, 2017
       I respectfully dissent from the Court’s conclusion that Trooper Dancho’s frisk of

Mr. Norman was not supported by a reasonable, articulable suspicion that Mr. Norman was

armed and dangerous. Although Judge Watts presents a thorough and well-reasoned

discussion of the relevant cases from Maryland as well as other jurisdictions, I do not

believe her opinion gives adequate consideration to the concerns for the safety of law

enforcement officers under the facts of this case.

       As the Court of Special Appeals noted in its opinion below, “our courts have long

recognized both the inherent dangers involved in traffic stops, at which officers may

encounter drug activity unexpectedly and without the opportunity to prepare to defend

themselves, and the close correlation between the presence of drugs and the presence of

weapons.” Norman v. State, No. 1408, Sept. Term 2015, 2016 WL 4261800, at *4 (Md.

Ct. Spec. App. Aug. 11, 2016) (citing Bost v. State, 406 Md. 341, 360 (2008); Stokeling v.

State, 189 Md. App. 653, 667 (2009); Hicks v. State, 189 Md. App. 112, 134 (2009);

Dashiell v. State, 143 Md. App. 134, 153 (2002), aff’d, 374 Md. 85 (2003); Banks v. State,

84 Md. App. 582, 591 (1990)). The circuit court also cited increasing concerns for officer

safety as a factor bearing on the reasonableness of the Terry frisk in this case:

       Courts have recognized that attacks against law enforcement officers have
       become prevalent. There is a greater need for police to take protective
       measures to insure their safety and that of the community that might have
       been unacceptable in earlier times so Terry searches have been expanded to
       accommodate those concerns.

                                            ***

       Given the additional weapons, specifically guns are often associated with
       drug activity[,] the [c]ourt is persuaded that under the totality of the
       circumstances in this case that a pat down for weapons was reasonable.
       Moreover, the circuit court was in the best position to evaluate whether this

particular traffic stop posed a threat to Trooper Dancho’s safety, and its assessment of this

issue should be entitled to deference. See Bowling v. State, 227 Md. App. 460, 467 (“We

also ‘accept the suppression court’s first-level factual findings unless clearly erroneous,

and give due regard to the court’s opportunity to assess the credibility of witnesses.’”

(quoting Gorman v. State, 168 Md. App. 412, 421 (2006))), cert. denied, 448 Md. 724

(2016). The circuit court is most likely to be familiar with the area where the stop took

place, the dangers that law enforcement officers regularly face in that area, and the overall

threat to officer safety in that particular community. As such, I would defer to the circuit

court’s assessment of the dangers Trooper Dancho was faced with during his stop of Mr.

Norman and the other occupants.

       Furthermore, I disagree with Judge Watts’ attempt to distinguish United States v.

Sakyi and United States v. Rooks, and its ultimate decision to “decline to follow” these

cases from the United States Court of Appeals for the Fourth Circuit. See Judge Watts’

Slip Op. at 47–49. In Sakyi, the Fourth Circuit emphasized the Supreme Court’s focus on

officer safety when evaluating the reasonableness of Terry frisks. See United States v.

Sakyi, 160 F.3d 164, 167–68 (4th Cir. 1998).

       “Reasonableness” [under the Fourth Amendment] is determined by weighing
       the “public interest” against the “individual’s right to personal security free
       from arbitrary interference by law officers.” The public interest . . . includes
       the substantial public concern for the safety of police officers lawfully
       carrying out the law enforcement effort.

Id. at 167 (citations omitted). The Fourth Circuit also noted the increased dangers inherent

in routine traffic stops, citing “the reality that such stops involve an investigation at close

                                              2
range when the officer remains particularly vulnerable in part because a full custodial arrest

has not been effected, and the officer must make a quick decision as to how to protect

himself and others from possible danger.” Id. at 168 (internal quotation marks omitted)

(quoting Michigan v. Long, 463 U.S. 1032, 1052 (1983)). The Fourth Circuit then

concluded, “In the absence of ameliorating factors, the risk of danger to an officer from

any occupant of a vehicle he has stopped, when the presence of drugs is reasonably

suspected but probable cause for arrest does not exist, is readily apparent.” Id. at 169.

       Twelve years later, in Rooks, the Fourth Circuit reaffirmed that “under our

precedent, an officer who has reasonable suspicion to believe that a vehicle contains illegal

drugs may order its occupants out of the vehicle and pat them down for weapons.” United

States v. Rooks, 596 F.3d 204, 210 (4th Cir. 2010) (citing Sakyi, 160 F.3d at 169).

       Contrary to Judge Watts’ assertion, Sakyi and Rooks do not “creat[e] a presumption

of reasonable suspicion, which could be overcome by circumstances allaying a law

enforcement officer’s safety concerns.” Judge Watts’ Slip Op. at 47. Instead, Sakyi and

Rooks simply apply the standard first enunciated by the Supreme Court in Terry that, “in

determining whether the officer acted reasonably in such circumstances, due weight must

be given . . . to the specific reasonable inferences which he is entitled to draw from the

facts in light of his experience.” Terry v. Ohio, 392 U.S. 1, 27 (1968).

       In this case, Trooper Dancho drew on his experience in investigating criminal

activity, specifically possession of drugs, and determined that a pat down of Mr. Norman’s

clothing for the presence of weapons was justified by the circumstances of the traffic stop.

The circuit court, which was in the best position to evaluate the reasonableness of Trooper

                                              3
Dancho’s determination, agreed that the pat down was reasonable. As the Supreme Court

asserted in Terry, “it would be unreasonable to require that police officers take unnecessary

risks in the performance of their duties.” Id. at 23. I believe that Judge Watts’ opinion—

which requires police officers, in order to justify a pat down for weapons, to point to

additional circumstances beyond probable cause that drugs are present in a vehicle with

multiple occupants—will subject police officers to “take unnecessary risks in the

performance of their duties.” Id. Therefore, I would hold that Trooper Dancho’s frisk of

Mr. Norman was supported by a reasonable, articulable suspicion that Mr. Norman was

armed and dangerous, and affirm the judgment of the Court of Special Appeals.

       Judge McDonald has advised that he joins in this opinion.




                                             4